Exhibit 10.1






ASSET PURCHASE AGREEMENT
By and between
FERRING INTERNATIONAL CENTER S.A.
And
APRICUS BIOSCIENCES, INC., NEXMED (U.S.A.), INC., NEXMED HOLDINGS, INC., AND
NEXMED INTERNATIONAL LIMITED
Dated as of March 8, 2017









--------------------------------------------------------------------------------


Exhibit 10.1




TABLE OF CONTENTS


ARTICLE 1
DEFINITIONS    1

1.1
Certain Defined Terms    1

1.2
Construction    15

ARTICLE 2
SALE AND PURCHASE OF ASSETS; LIABILITIES    16

2.1
Sale of Purchased Assets    16

2.2
Liabilities    18

2.3
Consideration    20

2.4
Closing    21

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER    23

3.1
Entity Status    23

3.2
Authority    24

3.3
Non-Contravention    24

3.4
No Broker    24

3.5
No Litigation; Consents    24

3.6
Title to the Purchased Assets    25

3.7
Contracts    26

3.8
Compliance with Law    26

3.9
Regulatory Matters    27

3.10
Taxes    29

3.11
Intellectual Property    30

3.12
Inventory    33

3.13
Sufficiency of Purchased Assets    33

3.14
Labor Matters    33

3.15
Solvency    34

3.16
Affiliate Transactions; Intercompany Arrangements    34

3.17
Exclusivity of Representations    34

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER    34

4.1
Corporate Status    34

4.2
Authority    35



i



--------------------------------------------------------------------------------

Exhibit 10.1




4.3
Non-Contravention    35

4.4
No Broker    35

4.5
Litigation; Consents    35

4.6
Financial Capacity    35

4.7
Exclusivity of Representations    36

ARTICLE 5
PRE-CLOSING COVENANTS    36

5.1
No Solicitation    36

5.2
Access and Information    38

5.3
Ordinary Course of Business    39

5.4
Obligation to Consummate the Transaction    40

5.5
Notices    41

ARTICLE 6
ADDITIONAL COVENANTS    41

6.1
Cooperation in Litigation and Investigations    41

6.2
Further Assurances    42

6.3
Publicity    43

6.4
Confidentiality    43

6.5
Reserved    45

6.6
Regulatory Responsibilities    45

6.7
Pharmacovigilance Obligations    46

6.8
Medical and Other Inquiries    46

6.9
Commercialization    46

6.10
Certain Tax Matters    47

6.11
Accounts Receivable and Payable    48

6.12
Release of Encumbrances    49

ARTICLE 7
CONDITIONS PRECEDENT    49

7.1
Conditions to Obligations of Purchaser and Seller    49

7.2
Conditions to Obligations of Purchaser    50

7.3
Conditions to Obligations of Seller    50

7.4
Frustration of Closing Conditions    51

ARTICLE 8
INDEMNIFICATION    51

8.1
Survival    51

8.2
Effect of Investigation, Knowledge or Waiver    52



ii



--------------------------------------------------------------------------------

Exhibit 10.1




8.3
Indemnification    52

8.4
Claim Procedure    54

8.5
Limitations on Indemnification    56

8.6
Tax Treatment of Indemnification Payments    57

8.7
Exclusive Remedy    57

8.8
Setoff Rights    58

ARTICLE 9
TERMINATION    58

9.1
Termination    58

9.2
Procedure and Effect of Termination    59

ARTICLE 10
MISCELLANEOUS    61

10.1
Governing Law, Jurisdiction, Venue and Service    61

10.2
Notices    62

10.3
No Benefit to Third Parties    63

10.4
Waiver and Non-Exclusion of Remedies    63

10.5
Expenses    63

10.6
Assignment    63

10.7
Amendment    64

10.8
Severability    64

10.9
Equitable Relief    64

10.10
Use of Affiliates    64

10.11
Bulk Sales Statutes    64

10.12
Counterparts    65

10.13
Entire Agreement    65







iii



--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBITS
Exhibit A
–    Bill of Sale, Assignment and Assumption Agreement

Exhibit B
–    License Agreement

Exhibit C
–    Patent Assignment Agreement

Exhibit D
–    Trademark Assignment Agreement

Exhibit E
–    Transition Services Agreement

Exhibit F
–    Press Release









iv



--------------------------------------------------------------------------------


Exhibit 10.1




ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) is made and executed as of
March 8, 2017 (the “Execution Date”), by and between Apricus Biosciences, Inc.,
a Nevada corporation (“Seller”), NexMed (U.S.A.), Inc., a Delaware corporation
(“NexMed U.S.A.”), NexMed Holdings, Inc., a Delaware corporation (“NexMed
Holdings”), NexMed International Limited, a British Virgin Islands corporation
(“NexMed International,” and together with Seller, NexMed U.S.A. and NexMed
Holdings, the “Seller Parties”), on the one hand, and Ferring International
Center S.A., a Swiss corporation (“Purchaser”), on the other hand. The Seller
Parties and Purchaser are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”
RECITALS
A.     WHEREAS, the Seller Parties are engaged in business operations and
activities involving or related to the sourcing, research, development,
registration, transportation, use, promotion, marketing, distribution, sale and
other commercialization of Seller Products in the Territory (collectively, the
“Product Business”); and
B.     WHEREAS, the Seller Parties wish to sell to Purchaser, and Purchaser
desires to purchase from the Seller Parties, certain assets and rights
comprising or associated with the Product Business, upon the terms and
conditions hereinafter set forth;
C.     WHEREAS, Seller’s board of directors (“Seller’s Board”) has (i)
determined that it is in the best interests of Seller and its stockholders to
enter into this Agreement and (ii) unanimously approved the execution, delivery
and performance by Seller of this Agreement and the consummation of the
Transactions;
D.    WHEREAS, each of the Seller Parties (other than Seller) are wholly-owned
subsidiaries of Seller; and
E.    WHEREAS, at the Closing, the Seller Parties and Purchaser shall enter into
the Ancillary Agreements.
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS
1.1    Certain Defined Terms. As used herein, the following terms shall have the
following meanings:
1.1.1    “Accounts Receivable” means all accounts receivable, notes receivable
and other indebtedness due and owed by any Third Party to the Seller Parties or
any of their Affiliates


1

--------------------------------------------------------------------------------

Exhibit 10.1




arising from sales of the Seller Products in the Territory by or on behalf of
the Seller Parties or their Affiliates or any royalties or milestones owed to
the Seller Parties in the Territory prior to the Closing Date.
1.1.2    “Acquisition Proposal” shall mean any inquiry, proposal or offer
relating to (i) any purchase or other acquisition by any Third Party of twenty
percent (20%) or more of the Common Stock (by vote or by value), (ii) any
consolidation, business combination, reorganization, share exchange or similar
transaction involving any Third Party and Seller or any of its Subsidiaries,
(iii) any direct or indirect sale of assets, recapitalization, equity
investment, joint venture, liquidation, dissolution, purchase, acquisition,
license or other transaction that would result in any Third Party acquiring
assets (including capital stock of or interest in any Subsidiary or Affiliate of
Seller) constituting, accounting for or otherwise representing, directly or
indirectly, twenty percent (20%) or more of the net revenues, net income or cash
flows (for the twelve-month period ending on the last day of Seller’s most
recently completed fiscal quarter) or total assets (based on fair market value)
of Seller and its Subsidiaries, taken as a whole; it being understood and agreed
that the sale of substantially all of the assets contemplated under this
Agreement constitutes a sale of twenty percent (20%) or more of the net
revenues, net income, or cash flows of Seller, (iv) any tender offer,
self-tender or exchange offer or other transaction that, if consummated, would
result in any Third Party beneficially owning twenty percent (20%) or more of
the outstanding Common Stock or equity interest of its Subsidiaries or any
resulting parent company of Seller (by vote or by value) or (v) any combination
of the foregoing, in each case whether in one transaction or a series or related
transactions and whether directly or indirectly; provided, however,
notwithstanding the foregoing an Acquisition Proposal shall be deemed not to
include (i) a bona fide equity or debt financing or series of financings or (ii)
an inquiry, proposal, or offer relating to any of the foregoing transactions
with respect to the sourcing, research, development, registration,
transportation, use, promotion, marketing, distribution, sale and other
commercialization of Seller Products outside the Territory.
1.1.3    “Act” means the United States Federal Food, Drug and Cosmetic Act of
1938, as amended.
1.1.4    “Adverse Event” means, with respect to a Seller Product, any
undesirable, untoward or noxious event or experience associated with the use, or
occurring during or following the administration, of such product in humans,
occurring at any dose, whether expected and whether considered related to or
caused by such Seller Product, including such an event or experience as occurs
in the course of the use of such Seller Product in professional practice, in a
clinical trial, from overdose, whether accidental or intentional, from abuse,
from withdrawal or from a failure of expected pharmacological or biological
therapeutic action of such Seller Product, and including those events or
experiences that are required to be reported to the FDA under 21 C.F.R. sections
312.32, 314.80 or 600.80, as applicable, or to foreign Governmental Authorities
under corresponding applicable Law outside the United States.
1.1.5    “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such first Person. For purposes of
this definition, “control” and, with correlative meanings, the terms “controlled
by” and “under common control with” means (a) the possession, directly or


2

--------------------------------------------------------------------------------

Exhibit 10.1




indirectly, of the power to direct the management or policies of a business
entity, whether through the ownership of voting securities, by contract relating
to voting rights or corporate governance, or otherwise; or (b) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of a business entity (or, with respect to
a limited partnership or other similar entity, its general partner or
controlling entity).
1.1.6    “Agreed Amount” has the meaning set forth in Section 8.4.1.
1.1.7    “Agreement” has the meaning set forth in the preamble hereto.
1.1.8    “Ancillary Agreements” means the Bill of Sale, the Transition Services
Agreement, the License Agreement, the Patent Assignment Agreement and the
Trademark Assignment Agreement.
1.1.9    “Apportioned Obligations” has the meaning set forth in
Section 6.10.1(b).
1.1.10    “Assumed Liabilities” means (a) all Liabilities of the Seller Parties
and their Affiliates pursuant to the Purchased Regulatory Approvals; (b) all
Liabilities of the Seller Parties or, if applicable, the applicable Affiliate of
Seller Parties, arising pursuant to the Purchased Contracts but, in the case of
each of clauses (a) and (b), only to the extent attributable to circumstances
arising after the Closing Date and excluding any Liabilities arising out of any
breach by the Seller Parties or their applicable Affiliate under such Purchased
Regulatory Approvals or Purchased Contracts and excluding any Liabilities
arising out of any one or more breaches by Seller under this Agreement of any
representations, warranties, or covenants; (c) any binding purchase orders for
Product set forth on Section 2.1.1(a) of the Seller Disclosure Schedule and
listed as a purchase order therein.
1.1.11    “Authorization” means any consent, approval, order, license, permit
and other similar authorization of or from any Governmental Authority, together
with any renewals, extensions, or modifications thereof and additions thereto.
1.1.12    “Bill of Sale” means the Bill of Sale, Assignment and Assumption
Agreement in the form of Exhibit A attached hereto.
1.1.13    “Business Day” means any day other than Saturday, Sunday or a day on
which banking institutions in New York, New York and Geneva, Switzerland are
permitted or obligated by Law to remain closed.
1.1.14    “cGCP” means the applicable ethical, scientific, and quality standards
required by FDA for designing, conducting, recording, and reporting human
clinical trials, as set forth in FDA regulations in 21 C.F.R. Parts 50, 54, 56,
and 312 and by the International Conference on Harmonization E6: Good Clinical
Practices Consolidated Guideline, or as otherwise required by applicable Law.
1.1.15    “cGMP” means standards and methods required to be used in, and the
facilities or controls to be used for, the Manufacture of a drug, as set forth
in FDA regulations in 21 C.F.R. Parts 210 and 211, or as otherwise required by
applicable Law.


3

--------------------------------------------------------------------------------

Exhibit 10.1




1.1.16    “Cap” has the meaning set forth in Section 8.5.2(a).
1.1.17    “Claim Notice” has the meaning set forth in Section 8.4.2.
1.1.18    “Closing” has the meaning set forth in Section 2.4.1.
1.1.19    “Closing Date” means the date on which the Closing occurs.
1.1.20    “Closing Payment” has the meaning set forth in Section 2.3.1.
1.1.21    “Code” means the Internal Revenue Code of 1986, as amended.
1.1.22    “Common Stock” means the common stock, par value $0.001 per share, of
Seller.
1.1.23    “Confidential Information” has the meaning set forth in Section 6.4.1.
1.1.24    “Confidentiality Agreement” means that certain Confidentiality
Agreement, dated April 7, 2016, by and between Seller and Purchaser.
1.1.25    “Contract” means any written or oral, contract, agreement, lease,
sublease, license, sublicense instrument, note, guaranty, deed, assignment,
purchase order, or other legally binding commitment or arrangement.
1.1.26    “Control” means, with respect to any Intellectual Property Rights,
Regulatory Approval, Seller Regulatory Documentation or Seller Products
Technical Information, possession of the right, whether directly or indirectly,
and whether by ownership, license or otherwise, to assign or grant a license,
sublicense or other right to or under such Intellectual Property Rights,
Regulatory Approval, Seller Regulatory Documentation or Seller Products
Technical Information as provided for herein or in any of the Ancillary
Agreements without violating the terms of any Contract with any Third Party.
1.1.27    “Controlling Party” has the meaning set forth in Section 8.4.3.
1.1.28     “Data Protection Laws” means all applicable Laws in connection with
privacy and the processing, collection, use and protection of personal data in
any jurisdiction.
1.1.29    “Disclosing Party” has the meaning set forth in Section 6.4.1.
1.1.30    “Disputed Item” has the meaning set forth in Section 2.3.2(c).
1.1.31    “Encumbrance” means any mortgage, lien, hypothecation, charge,
license, pledge, security interest, encumbrance, trust, equitable interest,
claim, preference, imperfection of title, or right of possession.
1.1.32    “End Date” has the meaning set forth in Section 9.1.2.


4

--------------------------------------------------------------------------------

Exhibit 10.1




1.1.33    “Environmental Laws” means all Laws related to the protection of the
environment or human health and safety or the release, presence of, exposure to,
or the management, manufacture, use, containment, storage, recycling,
reclamation, monitoring, reuse, treatment, generation, discharge,
transportation, processing, production, disposal, leaching, migration, emission
or remediation of Hazardous Substances, including the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9901 et
seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq., the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq., the Toxic Substance Control
Act, 15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, U.S.C. § 300f et
seq., the Occupational Safety and Health Act, 42 U.S.C. § 1801 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq., the
Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.
1.1.34    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.1.35    “Excluded Assets” means all assets, property, rights and interests of
Seller Parties and their Affiliates other than the Purchased Assets, including
(a) all tangible personal property of the Seller Parties or any of their
Affiliates (other than the Purchased Product Inventory, Manufacturing Equipment
and other tangible Purchased Assets); (b) all Accounts Receivable; (c) any
prepaid Tax, Tax receivable, Tax refund or Tax credit of the Seller Parties or
their Affiliates with respect to any Pre-Closing Tax Period; and (d) any other
rights (other than Intellectual Property rights with respect to the right to sue
for past damages), claims or causes of action (including warranty claims) of or
involving the Seller Parties or any of their Affiliates (i) arising prior to the
Closing and relating to any Purchased Contract, (ii) related to the Seller
Product outside of the Territory prior to and after the Closing or (iii) related
to products supplied or services provided by or to the Seller Parties or their
Affiliates prior to or after the Closing that are not included in the Purchased
Assets.
1.1.36    “Excluded Liabilities” has the meaning set forth in Section 2.2.2(a).
1.1.37    “Execution Date” has the meaning set forth in the preamble hereto.
1.1.38    “Expiration Date” has the meaning set forth in Section 8.1.3.
1.1.39    “Exploit” or “Exploitation” means to make, have made, import, export,
use, have used, sell, offer for sale, have sold, research, develop (including
seeking, obtaining and maintaining Regulatory Approval), commercialize, hold or
keep (whether for disposal or otherwise), transport, distribute, promote,
market, or otherwise dispose of.
1.1.40    “FCA” has the meaning ascribed to such term under Incoterms, 2010
edition, published by the International Chamber of Commerce, ICC Publication
720.
1.1.41    “FDA” means the United States Food and Drug Administration and any
successor agency thereto.


5

--------------------------------------------------------------------------------

Exhibit 10.1




1.1.42    “Final Product Inventory Value” has the meaning set forth in Section
2.3.2(d).
1.1.43    “Fraud” has the meaning given under applicable Law from time to time.
1.1.44    “Fundamental Representations Cap” has the meaning set forth in Section
8.5.2(b).
1.1.45    “Governmental Authority” means any supranational, international,
nation, commonwealth, province, territory, county, municipality, district,
federal, state or local court (or any arbitrator or other tribunal having
competent jurisdiction), administrative agency or commission or other
governmental authority, instrumentality, domestic or foreign, including the FDA
and any corresponding foreign agency, or any self-regulated organization or
quasi-governmental authority.
1.1.46    “Hazardous Substance” means any: contaminant or pollutant; toxic,
radioactive or hazardous waste, chemical, substance, material or constituent;
asbestos; polychlorinated byphenyls (PCBs); paint containing lead or mercury;
fixtures containing mercury or urea formaldehyde; natural or liquefied gas;
flammable, explosive, corrosive, radioactive, medical and infectious waste; and
oil or other petroleum product, all as defined in applicable Environmental Laws.
1.1.47    “Indemnification Certificate” has the meaning set forth in Section
8.4.1.
1.1.48    “Indemnified Party” has the meaning set forth in Section 8.4.1.
1.1.49    “Indemnifying Party” has the meaning set forth in Section 8.4.1.
1.1.50    “Intellectual Property Rights” means any and all of the following:
Patent Rights, Trademarks and Trade Secrets.
1.1.51    “Key Raw Material Suppliers” means each of the raw material suppliers
for the Product Business in the past twelve (12) months.
1.1.52    “Law” means any domestic or foreign, federal, state or local statute,
law, treaty, judgment, ordinance, rule, administrative interpretation,
regulation, order or other requirement of any Governmental Authority.
1.1.53    “Liabilities” means any debts, liabilities, obligations, commitments,
claims or complaints, whether accrued or fixed, known or unknown, fixed or
contingent, determined or determinable (including all adverse reactions,
recalls, product and packaging complaints and other liabilities) and whether or
not the same would be required to be reflected in financial statements or
disclosed in the notes thereto.
1.1.54    “License Agreements” means the license agreement to be entered into by
the Parties in the form of Exhibit B attached hereto.


6

--------------------------------------------------------------------------------

Exhibit 10.1




1.1.55    “Litigation” means any claim, action, arbitration, mediation, hearing,
investigation, proceeding, litigation, suit, warning letter, inquiry, audit,
examination, finding of deficiency or non-compliance, notice of violation or
request for recall (whether civil, criminal, administrative, investigative,
appellate or informal).
1.1.56    “Loss” or “Losses” means any Liabilities, losses, damages, judgments,
fines, penalties, awards, Taxes, amounts paid in settlement, reasonable fees
(including costs and expenses in connection with investigations, suits and
proceedings, expert fees, accounting fees, advisory fees and legal fees),
charges and costs.
1.1.57    “Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
and shipping and holding (prior to distribution) of any Seller Product or any
intermediate thereof, including process development, process qualification and
validation, scale-up, pre-clinical, clinical and commercial manufacture and
analytic development, product characterization, stability testing, quality
assurance and quality control.
1.1.58    “Manufacturing Equipment” means the manufacturing equipment used to
Manufacture the Seller Product owned by Seller as set forth on Schedule 1.1.58.
1.1.59    “NexMed Holdings” has the meaning set forth in the preamble hereto.
1.1.60    “NexMed International” has the meaning set forth in the preamble
hereto.
1.1.61    “NexMed U.S.A.” has the meaning set forth in the preamble hereto.
1.1.62    “Non-Controlling Party” has the meaning set forth in Section 8.4.3.
1.1.63    “Notice” has the meaning set forth in Section 10.2.1.
1.1.64    “Notice of Disagreement has the meaning set forth in Section 2.3.2(c).
1.1.65    “NRS” shall mean the Nevada Revised Statutes, as amended.
1.1.66    “Objection Notice” has the meaning set forth in Section 8.4.1.
1.1.67    “Ordinary Course of Business Exceptions” has the meaning set forth in
Section 5.3.
1.1.68    “Partner” has the meaning set forth in Section 3.8.1.
1.1.69    “Party(ies)” has the meaning set forth in the preamble hereto.
1.1.70    “Patent Assignment Agreement” means the patent assignment agreement
under which the Patents listed in Section 3.11.2 of the Seller Disclosure
Schedule are sold and transferred to Purchaser in the form of Exhibit C attached
hereto.


7

--------------------------------------------------------------------------------

Exhibit 10.1




1.1.71    “Patent Rights” means all patents and filed patent applications,
including provisional and non-provisional patent applications, design
registrations, design registration applications, industrial designs, industrial
design applications and industrial design registrations, and including any and
all divisionals, continuations, continuations in part, extensions,
substitutions, renewals, registrations, revalidations, reversions,
reexaminations, reissues or additions, of or to any of the foregoing items, and
all rights and priorities afforded under any applicable Law with respect
thereto.
1.1.72    “Permitted Encumbrance” means any (a) Encumbrance for Taxes not yet
due or delinquent; (b) Encumbrance caused by Law for amounts not overdue that do
not or would not be reasonably expected to detract from the current value of, or
interfere with, the present use and enjoyment of any Purchased Asset subject
thereto or affected thereby in the ordinary course of business of the Product
Business; (c) right, title or interest of a licensor or licensee under a license
disclosed in Section 3.11.1 of the Seller Disclosure Schedule solely with
respect to the licensed rights under the applicable license; and (d) any
Encumbrance disclosed on Section 1.1.72 of the Seller Disclosure Schedule.
1.1.73    “Person” means any individual, partnership, limited partnership,
limited liability company, joint venture, syndicate, sole proprietorship,
corporation, unincorporated association, trust, trustee, executor, administrator
or other legal personal representative, or any other legal entity, including a
Governmental Authority.
1.1.74    “Post-Closing Tax Period” means any Tax period beginning after the
Closing Date and that portion of a Straddle Period beginning after the Closing
Date.
1.1.75    “Pre-Closing Period” has the meaning set forth in Section 5.2.1.
1.1.76    “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and that portion of any Straddle Period ending on the Closing Date.
1.1.77    “Product Business” has the meaning set forth in the Recital A hereto.
1.1.78    “Product Business Employee” means the employees of the Seller Parties
or any of their Affiliates identified in Section 1.1.78 of the Seller Disclosure
Schedule, as actively engaged in promotion or sales activities with respect to,
or the management of, the Product Business in the ordinary course of such
employee’s duties.
1.1.79    “Product Criteria” has the meaning set forth in Section 2.3.2(c).
1.1.80    “Product Inventory Delivery Date” has the meaning set forth in Section
2.3.2(b).
1.1.81    “Product Inventory Schedule” has the meaning set forth in Section
2.3.2(a).
1.1.82    “Product Inventory Value” has the meaning set forth in Section
2.3.2(a).


8

--------------------------------------------------------------------------------

Exhibit 10.1




1.1.83     “Product Records” means all books and records owned or Controlled by
the Seller Parties or any of their Affiliates, wherever located, relating to,
and reasonably necessary to Exploit, any Seller Product in the Territory or to
perform research and development activities with respect to any Seller Product
in the Territory, or to conduct the Product Business, as Exploited, performed or
conducted (as applicable) as of the Closing Date and other than the Seller
Regulatory Documentation, but excluding, in all cases, (a) all books, documents,
records and files prepared in connection with the Transactions, including bids
received from Third Parties and strategic, financial or Tax analyses relating to
the divestiture of the Purchased Assets, the Assumed Liabilities, the Seller
Product or the Product Business; (b) human resources and any other employee
books and records, other than any such books and records relating solely to any
Product Business Employee who accepts an offer of employment with Purchaser; (c)
any attorney work product, attorney-client communications and other items
protected by established legal privilege, unless the books and records can be
transferred without losing such privilege; and (d) any financial, Tax and
accounting records to the extent not related to the Seller Product, or any other
Purchased Asset. It is hereby clarified that a particular book or record may
include information that does not constitute Product Records as well as
information that constitutes Product Records and the Seller Parties may redact
the portion of such book or record that does not constitute Product Records
before delivering to Purchaser the portion of such book or record that
constitutes Product Records.
1.1.84    “Purchase Price” means (a) the Closing Payment plus (b) the Final
Product Inventory Value determined in accordance with Section 2.3.2.
1.1.85     “Purchased Assets” has the meaning set forth in Section 2.1.1.
1.1.86     “Purchased Contracts” has the meaning set forth in Section 2.1.1(a).
1.1.87     “Purchased Product Inventory” means the raw materials used to
Manufacture the Seller Product owned by the Seller Parties as set forth on
Schedule 1.1.87.
1.1.88     “Purchased Product Inventory Value” has the meaning set forth in
Section 2.3.2(a).
1.1.89    “Purchased Regulatory Approvals” has the meaning set forth in Section
2.1.1(b).
1.1.90     “Purchaser” has the meaning set forth in the preamble hereto.
1.1.91     “Purchaser Confidential Information” has the meaning set forth in
Section 6.4.2.
1.1.92     Reserved.
1.1.93     “Purchaser Fundamental Representations” has the meaning set forth in
Section 7.3.1.
1.1.94     “Purchaser Indemnitees” has the meaning set forth in Section 8.3.1.


9

--------------------------------------------------------------------------------

Exhibit 10.1




1.1.95     “Purchaser Material Adverse Effect” means any event, fact, condition,
occurrence, change or effect that prevents or materially impedes or materially
delays the consummation by Purchaser of the Transactions.
1.1.96     “Purchaser Permitted Purpose” has the meaning set forth in Section
6.4.3.
1.1.97     “Receiving Party” has the meaning set forth in Section 6.4.1.
1.1.98    “Regulatory Approval” means, with respect to the Seller Products in
the Territory, any and all approvals, licenses, registrations (except
manufacturing establishment registrations) or authorizations of any Governmental
Authority other than the FDA, necessary to conduct clinical trials, commercially
distribute, sell or market such product, including, where applicable, (a) pre-
and post-approval marketing authorizations; and (b) labeling approvals.
1.1.99     “Regulatory Authority” means any Governmental Authority that is
concerned with the safety, efficacy, reliability, Manufacture, investigation,
sale or marketing of pharmaceutical products, medical products, biologics or
biopharmaceuticals.
1.1.100 “Regulatory Documentation” means all (a) documentation owned or
Controlled by the Seller Parties or any of their Affiliates comprising the
Regulatory Approvals for the Seller; (b) correspondence and reports owned or
Controlled by the Seller Parties or any of their Affiliates necessary to, or
otherwise describing the ability to, commercially distribute, sell or market the
Seller Products in the Territory submitted to or received from Governmental
Authorities (including minutes and official contact reports relating to any
communications with any Governmental Authority) and relevant supporting
documents submitted to or received from Governmental Authorities with respect
thereto, including all regulatory drug lists, final versions of advertising and
promotion documents, Adverse Event files and complaint files; and (c) data owned
or Controlled by the Seller Parties or any of their Affiliates (including
clinical and pre-clinical data) contained in any of the foregoing.
1.1.101 “Representatives” means, with respect to each Party, such Party’s
Affiliates and its and its Affiliates respective directors, officers, employees,
agents, attorneys, clinical and other consultants, advisors and other
representatives.
1.1.102 “Response Period” has the meaning set forth in Section 8.4.1.
1.1.103 “SEC” means the U.S. Securities and Exchange Commission.
1.1.104 “Securities Act” means the Securities Act of 1933, as amended.
1.1.105 “Seller” has the meaning set forth in the preamble hereto.
1.1.106 “Seller Authorizations” has the meaning set forth in Section 3.8.2.
1.1.107 “Seller Benefit Plan” means all “employee pension benefit plans” (as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), maintained or contributed to by the Seller Parties or any
of their Affiliates for the


10

--------------------------------------------------------------------------------

Exhibit 10.1




benefit of any Product Business Employee and all “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA), bonus, stock option, stock
purchase, deferred compensation plans or arrangements and other employee fringe
benefit plans maintained, or contributed to, by the Seller Parties or any of
their Affiliates for the benefit of any Product Business Employee.
1.1.108 “Seller’s Board” has the meaning set forth in Recital C hereto.
1.1.109 “Seller Confidential Information” has the meaning set forth in Section
6.4.3.
1.1.110     “Seller Disclosure Schedule” means the disclosure schedules of the
Seller Parties supplied by Seller Parties to Purchaser dated as of the Execution
Date.
1.1.111     “Seller Financial Advisor” has the meaning set forth in Section 3.4.
1.1.112     “Seller Fundamental Representations” has the meaning set forth in
Section 7.2.1.
1.1.113     “Seller Indemnitees” has the meaning set forth in Section 8.3.2.
1.1.114     “Seller Intellectual Property” means Seller Patents and Seller
Trademarks.
1.1.115     “Seller Know-How” means all data, know-how, Trade Secrets and other
information, wherever located, that is not generally known, is owned or
Controlled by the Seller Parties or their Affiliates, and is reasonably
necessary or useful to Exploit any Seller Product in the Territory or for the
Manufacture of any Seller Product for sale in the Territory.
1.1.116     “Seller License Agreements” has the meaning set forth in Section
3.11.1.
1.1.117     “Seller Licensed Registered Product IP” has the meaning set forth in
Section 3.11.3.
1.1.118     “Seller Material Adverse Effect” means an event, fact, condition,
occurrence, circumstance, change or effect (“Effect”) that, considered together
with all other Effects is, or would reasonably be expected to (a) be materially
adverse to the business, results of operations or condition (financial or
otherwise) of the Product Business, the Purchased Assets, and the Assumed
Liabilities, taken as a whole, or (b) prevent or materially impede or delay the
consummation by the Seller Parties of any of the Transactions; provided,
however, that, except as provided in the last sentence of this definition, none
of the following, and no Effects resulting from the following, shall be deemed
(individually or in combination) to constitute, or shall be taken into account
in determining whether there has been, a “Seller Material Adverse Effect”: (i)
political or economic conditions or conditions affecting the capital or
financial markets generally; (ii) any change in accounting requirements or
applicable Law; (iii) any hostility, act of war, sabotage, terrorism or military
actions, or any escalation of any of the foregoing; (iv) any hurricane, flood,
tornado, earthquake or other natural disaster or force majeure event; (v) the
public announcement, execution or delivery of the Agreement or the pendency or
consummation of the Transactions; (vi) conditions affecting the pharmaceutical
market generally; and (vii) the failure of the Product Business to achieve


11

--------------------------------------------------------------------------------

Exhibit 10.1




any financial projections, predictions or forecasts in and of itself (provided,
that the underlying causes of such failure shall not be excluded); except, in
each of clauses (i), (ii) and (vi), for those conditions that have a
disproportionate effect on the Product Business, the Purchased Assets, and
Assumed Liabilities, taken as a whole, relative to other Persons operating
businesses in the pharmaceutical industry.
1.1.119     “Seller Owned Registered Product IP” has the meaning set forth in
Section 3.11.2.
1.1.120 “Seller Parties” has the meaning set forth in the preamble hereto.
1.1.121 “Seller Patents” has the meaning set forth in Section 3.11.5.
1.1.122 “Seller Permitted Purpose” has the meaning set forth in Section 6.4.2.
1.1.123 “Seller Products” means products, currently marketed or in development,
intended for the topical treatment of sexual dysfunction that contains
alprostadil and DDAIP.HCl, alone without other therapeutically active
ingredients, including without limitation sold under the name Vitaros, Vytaros
and Virirec. For clarity, and without limitation, Seller Products includes the
room temperature (including the dual-chamber cartridge) and 24-month shelf life
versions of Seller Products under development.
1.1.124 “Seller Products Technical Information” shall mean, to the extent owned
or Controlled by the Seller Parties as of the Closing, wherever located, and to
the extent relating to any of Seller Products in the Territory (including, but
not limited to, any development, pre-clinical trial, clinical trial and/or
manufacturing activities for any of Seller Products in the Territory), any and
all (a) specifications, test methods, manufacturing process information and
other manufacturing-related information and documentation; (b) chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical, safety,
quality assurance, quality control and clinical data; and (c) any other
documentation included in the Regulatory Approvals.
1.1.125 “Seller Related Parties” shall have the meaning set forth in Section
9.2.2(b)(iii).
1.1.126 “Seller Regulatory Documentation” means any and all Regulatory
Documentation, wherever located, related to the Seller Products in the
Territory, in each case, owned or Controlled by the Seller Parties or any of
their Affiliates as of and prior to the Closing.
1.1.127 Reserved.
1.1.128 “Seller Stockholder Approval” shall mean the affirmative vote of holders
of at least a majority of the outstanding shares of Common Stock authorizing and
approving this Agreement and the Transactions in accordance with NRS 78.565(1).
1.1.129 “Seller Termination Fee” shall have the meaning set forth in Section
9.2.2(b)(i).


12

--------------------------------------------------------------------------------

Exhibit 10.1




1.1.130 “Seller Third Party Consent” means all consents, waivers, approvals or
authorizations of, or notices to, any Person (other than a Governmental or
Regulatory Authority) that are required by, or with respect to, the Seller
Parties or any of their Affiliates in connection with the execution and delivery
of this Agreement and the Ancillary Agreements to be executed pursuant hereto by
Seller Parties, the consummation by the Seller Parties or any of their
Affiliates of the Transactions and the performance of its obligations hereunder
and set forth on Section 3.3 of the Seller Disclosure Schedule.
1.1.131 “Seller Trademarks” means all Trademarks owned or Controlled by Seller
Parties or any of their Affiliates, which are exclusively used in connection
with the Seller Products in the Territory which are listed in Section 1.1.131 of
the Seller Disclosure Schedule.
1.1.132 “Seller’s Knowledge” means the collective actual knowledge, after due
inquiry in the course of performing their respective duties, of the individuals
listed on Section 1.1.132 of the Seller Disclosure Schedule. As used in this
definition, the term “due inquiry” means that each of such individuals has (i)
read the applicable provisions of this Agreement; and (ii) has made inquiry of
those other individuals within the Seller Parties or their Affiliates whom such
inquiring individual reasonably believes would have direct knowledge of the
relevant matters.
1.1.133 “Solvent” means, when used with respect to any Person, that, as of any
date of determination (a) the sum of such Person’s debts is not greater than the
Person’s property, at a fair valuation; (b) the present fair salable value of
the Person’s assets will not be less than the amount required to pay its
probable Liabilities on its existing debts (including contingent Liabilities) as
such debts become absolute and matured; (c) such Person will not have
unreasonably small capital with which to conduct any business or transaction in
which it is engaged or is proposed to be engaged; and (d) such Person does not
intend to, and does not believe it has or will, incur debts beyond its ability
to pay as such debts mature. For purposes of this definition, “not have an
unreasonably small amount of capital for the operation of the businesses in
which it is engaged or proposed to be engaged” and “pay its probable liabilities
on its existing debts (including contingent liabilities) as such debts become
absolute and matured” means that such Person will be able to generate enough
cash from operations, asset dispositions or financing, or a combination thereof,
to meet its probable obligations as they become due.
1.1.134 “Specifications” means, with respect to each Seller Product, the
manufacturing formula, manufacturing instructions, analytical methods, raw
material specifications, packaging material specifications, bulk specifications
and finished product specifications, in each case as set forth in the applicable
Regulatory Approval for such Seller Product, or if not yet approved, as set
forth in the specifications provided to the applicable contract manufacturer (a
copy of which has been provided to Purchaser prior to the Execution Date).
1.1.135 “Straddle Period” means any Tax period beginning before or on and ending
after the Closing Date.
1.1.136 “Subsidiaries” means, with respect to any Person, (a) any corporation
more than fifty percent (50%) of whose stock of any class or classes is owned by
such Person directly or indirectly through one or more Subsidiaries of such
Person and (b) any partnership, association,


13

--------------------------------------------------------------------------------

Exhibit 10.1




joint venture or other entity in which such Person directly or indirectly
through one or more Subsidiaries of such Person has more than a fifty percent
(50%) equity interest.
1.1.137 “Takeover Provisions” shall mean any and all “moratorium”, “control
share acquisition”, “fair price”, “business combination” and other similar Laws
of the State of Nevada and all other applicable states and jurisdictions,
including the “Acquisition of Controlling Interest” statutes set forth in NRS
78.378 through 78.3793, inclusive, and the “Combinations with Interested
Stockholders” statutes set forth in NRS 78.411 through 78.444, inclusive, and
any comparable restrictive provision in the Seller’s articles of incorporation,
the Seller’s bylaws or comparable organizational documents of any Subsidiary of
the Seller.
1.1.138 “Tax Return” means any return, declaration, report, claim for refund,
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
1.1.139 “Taxes” means all (i) taxes of any kind including all U.S. federal,
state, local or non-U.S. net income, capital gains, gross income, gross receipt,
license, property, franchise, sales, use, excise, withholding, payroll,
employment, social security, worker’s compensation, service, service use,
levies, disability, severance, unemployment, health-care, stamp, occupation,
capital stock, transfer, registration, value added, alternative, estimated,
gains, windfall profits, earnings, environment, escheat, ad valorem, custom
duties, net worth, asset, transaction and other taxes, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner, and
any interest, penalties or additions to tax with respect thereto, imposed upon
any Person by any taxing authority or other Governmental Authority under
applicable Law, whether disputed or not and (ii) liability for any amount
described in clause (i) of any Person under Treasury Regulations Section
1.1502-6 (or any similar provisions of state, local or foreign law), as a
transferee or successor or by contract the primary subject of which is Taxes.
1.1.140 “Territory” means the entire world other than the United States of
America and its possessions and territories.
1.1.141 “Testing Laboratory” has the meaning set forth in Section 2.3.2(d).
1.1.142 “Third Party” means any Person other than Seller Parties, Purchaser and
their respective Affiliates and permitted successors and assigns.
1.1.143 “Trade Secrets” means information that derives independent economic
value from not being generally known to, and not being readily ascertainable by
proper means by other persons who can obtain economic value from its disclosure
or use.
1.1.144 “Trademark Assignment Agreement” means the trademark assignment
agreement under which the Trademarks listed in Section 1.1.131 of the Seller
Disclosure Schedule are sold and transferred to Purchaser in the form of Exhibit
D attached hereto.
1.1.145 “Trademark” means any word, name, symbol, color, product shape,
designation or device or any combination thereof that functions as a source
identifier, including any


14

--------------------------------------------------------------------------------

Exhibit 10.1




trademark, trade dress, brand mark, service mark, trade name, brand name, trade
dress rights, slogans, product configuration, logo or business symbol, whether
or not registered, and any registrations or applications for registration to use
any of the foregoing.
1.1.146 “Transactions” means all of the transactions contemplated by this
Agreement and each of the Ancillary Agreements.
1.1.147 “Transfer Taxes” has the meaning set forth in Section 6.10.1(a).
1.1.148 “Transition Services Agreement” means that certain Transition Services
Agreement, in substantially the form attached as Exhibit E.
1.2    Construction.
1.2.1    Except where the context otherwise requires, wherever used, the
singular includes the plural, the plural the singular, the use of any gender
shall be applicable to all genders and the word “or” is used in the inclusive
sense (and/or).
1.2.2    The captions of this Agreement are for convenience of reference only
and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.
1.2.3    The term “including” and “include” and variations thereof shall not be
deemed to be terms of limitation, but rather shall be deemed to be followed by
the words “without limitation.”
1.2.4    The term “day” shall mean a calendar day, commencing at 12:00 a.m.
(prevailing Eastern time). The term “month” shall mean a calendar month;
provided, that when a period measured in months commences on a date other than
the first (1st) day of a month, the period shall run from the date on which it
commences to the corresponding date in the next month and, as appropriate, to
succeeding months thereafter. Whenever an event is to be performed or a payment
is to be made by a particular date and the date in question falls on a day which
is not a Business Day, the event shall be performed, or the payment shall be
made, on the next succeeding Business Day; provided, however, that all
calculations shall be made regardless of whether any given day is a Business Day
and whether or not any given period ends on a Business Day.
1.2.5    The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against any Party.
1.2.6    Unless otherwise specified or where the context otherwise requires,
(a) references in this Agreement to any Article, Section, Schedule or Exhibit
are references to such Article, Section, Schedule or Exhibit of this Agreement;
(b) references in any Section to any clause are references to such clause of
such Section; (c) ”hereof,” “hereto,” “hereby,” “herein” and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement; (d) references to a
Person are also to its permitted successors and assigns; (e) references to a Law
include any amendment or modification to such Law and any rules or regulations
issued thereunder, in each case, as in effect


15

--------------------------------------------------------------------------------

Exhibit 10.1




at the relevant time of reference thereto; (f) references to any agreement,
instrument or other document in this Agreement refer to such agreement,
instrument or other document as originally executed or, if subsequently amended,
replaced or supplemented from time to time, as so amended, replaced or
supplemented and in effect at the relevant time of reference thereto; and
(g) references to monetary amounts are denominated in United States Dollars.
ARTICLE 2    
SALE AND PURCHASE OF ASSETS; LIABILITIES    
2.1    Sale of Purchased Assets.
2.1.1    Purchase and Sale of Purchased Assets. Upon the terms and subject to
the conditions of this Agreement, at and effective as of the Closing, Seller
shall (or shall cause its applicable Affiliates to) sell, transfer, convey,
assign and deliver to Purchaser, and Purchaser shall purchase and accept from
the Seller Parties (or such Affiliates), all right, title and interest of the
Seller Parties and their Affiliates in and to all of the following properties,
rights, interests and tangible and intangible assets, as existing as of the
Execution Date or acquired during the Pre-Closing Period (collectively, the
“Purchased Assets”), free and clear of all Encumbrances (except out-licensed
rights for licensed Seller Intellectual Property pursuant to Seller License
Agreements in effect as of the Effective Date):
(a)    all rights of the Seller Parties or their Affiliates under the Contracts
set forth on Section 2.1.1(a) of the Seller Disclosure Schedule, as such
Schedule may be updated by the Seller Parties not less than two (2) Business
Days prior to the Closing Date to include rights and interests under any
Contracts relating to the Product Business entered into by the Seller Parties or
their Affiliates during the Pre-Closing Period and added, with Purchaser’s prior
written consent, as a Purchased Contract in accordance with Section 5.3.4 (such
Contracts set forth on Section 2.1.1(a) of the Seller Disclosure Schedule, as
amended or supplemented, the “Purchased Contracts”) excluding, in each case, all
rights to (i) any Accounts Receivable; and (ii) any other rights, claims or
causes of action (including warranty claims) of or involving the Seller Parties
or any of their Affiliates (A) arising prior to the Closing and relating to any
Purchased Contract, or (B) related to products supplied or services provided by
or to the Seller Parties or their Affiliates prior to the Closing that are not
included in the Purchased Assets;
(b)    all rights and interests of the Seller Parties and their Affiliates to or
in all Regulatory Approvals listed on Section 2.1.1(b) of the Seller Disclosure
Schedule (the “Purchased Regulatory Approvals”);
(c)    all Seller Regulatory Documentation relating to Seller Products in the
Territory to the extent in the possession of the Seller Parties or any of their
Affiliates, agents or attorneys;
(d)    all Authorizations relating specifically to the Product Business
including, but not limited to, the Seller Authorizations;


16

--------------------------------------------------------------------------------

Exhibit 10.1




(e)    all Seller Intellectual Property and Seller Know-How, including (i) any
rights which an employee, inventor, author, third party is obligated by
contract, statute or otherwise to assign to the Seller Parties, (ii) all rights
of action arising from the foregoing, including all claims for damages by reason
of present, past and future infringement, misappropriation, violation misuse or
breach of contract in respect of the foregoing, (iii) present, past and future
rights to sue and collect damages or seek injunctive relief for any such
infringement, misappropriation, violation, misuse or breach, (iv) all income,
royalties and any other payments now and hereafter due and/or payable to the
Seller Parties in respect of the foregoing, and (v) all documentation or other
tangible embodiments that comprise, embody, disclose or describe the Seller
Intellectual Property and Seller Know-How, including engineering drawings,
technical documentation, databases, spreadsheets, business records, inventors’
notebooks, invention disclosures, digital files, software code and patent,
trademark and copyright prosecution files, including any such files in the
custody of outside legal counsel;
(f)    all Seller Products Technical Information;
(g)    all Purchased Product Inventory;
(h)    all Manufacturing Equipment;
(i)    all domain names set forth on Section 2.1.1(i) of the Seller Disclosure
Schedule;
(j)    all accounts receivable, notes receivable and other indebtedness or any
royalties or milestones due and payable by any Third Party arising from sales of
the Seller Products in or for sale in the Territory after the Closing;
(k)    all rights Controlled by Selling Parties and their Affiliates to perform
research with respect to, develop (including clinical development), manufacture,
sell, distribute, license, promote and use (or cause to be performed, developed,
manufactured, sold, distributed, licensed, promoted and used) the Seller
Products in the Territory, including all rights and claims to all clinical study
data, reports and analyses to the extent related to the Seller Products in the
Territory;
(l)    to the extent applicable, all brochures and other promotional and printed
materials, trade show materials (including displays), videos, web pages,
advertising and/or marketing materials (all in physical form, .pdf, quark, or
other electronic file and camera-ready artwork), including, but not limited to,
all materials used by field medical affairs personnel and field reimbursement
managers and/or payer teams in Seller’s possession or control as of the Closing
Date to the extent used in connection with the promotion, advertisement,
marketing or sale of the Seller Products in the Territory;
(m)    copies of all supplier lists, marketing studies, consultant reports,
books and records (financial, laboratory and otherwise), files, invoices,
billing records, distribution lists, manuals (in all cases, in any form or
medium), patient support and market research programs and related databases, and
all complaint files and adverse event files, in


17

--------------------------------------------------------------------------------

Exhibit 10.1




each case, Controlled by the Selling Parties and their Affiliates and to the
extent related to the Seller Products in the Territory or the Product Business
and transferable in compliance with applicable Laws;
(n)    all Product Records, to the extent not covered by any of the foregoing;
(o)    all credits, prepaid expenses (including prepaid PDUFA fees), deferred
charges, advance payments, security deposits and prepaid items to the extent
primarily related to the Product Business;
(p)    any Tax assets relating to the (A) Product Business in the Territory or
the Purchased Assets for any Post-Closing Tax Period, and (B) accounts
receivable transferred to Purchaser in each case excluding any prepaid Tax, Tax
receivable, Tax refund or Tax credit of the Seller Parties or their Affiliates
with respect to any Pre-Closing Tax Period; and
(q)    all goodwill and the going concern value of the Product Business.
2.1.2    Excluded Assets. Purchaser shall not acquire pursuant to this Agreement
or any Ancillary Agreement, and the Seller Parties shall retain following the
Closing Date, the Excluded Assets.
2.1.3    Retention of Rights. Except as expressly granted herein or in any
Ancillary Agreement, the Seller Parties grant no other right or license to any
assets or rights, including Intellectual Property Rights, of the Seller Parties
and their Affiliates.
2.2    Liabilities.
2.2.1    Assumed Liabilities. Upon the terms and subject to the conditions of
this Agreement, at the Closing, the Seller Parties shall assign and Purchaser
shall assume and agree to pay and discharge when due the Assumed Liabilities.
2.2.2    Excluded Liabilities.
(a)    Notwithstanding anything to the contrary herein, neither Purchaser nor
any of its Affiliates shall assume any Liabilities of the Seller Parties or any
of their Affiliates (whether or not related to the Product Business) other than
the Assumed Liabilities (such Liabilities of the Seller Parties or any of their
Affiliates other than the Assumed Liabilities, the “Excluded Liabilities”), and
the Excluded Liabilities shall remain the sole obligation and responsibility of
the Seller Parties and their Affiliates.
(b)    For the purposes of clarity (and notwithstanding Section 2.2.1), neither
Purchaser nor any Affiliate of Purchaser shall assume (and the Excluded
Liabilities shall include, but not be limited to) the following Liabilities of
Seller or any of its Affiliates:


18

--------------------------------------------------------------------------------

Exhibit 10.1




(i)    Liabilities for:
(1)    Taxes of the Seller Parties or any of their Affiliates, whether arising
prior to or after the Closing Date;
(2)    Taxes with respect to the Product Business or the Purchased Assets for
any Pre-Closing Tax Period;
(3)    Taxes with respect to the Product Business outside the Territory at any
time; and
(4)    fifty percent (50%) of any Transfer Taxes.
provided, that, in each case of Sections 2.2.2(b)(i)(1) and 2.2.2(b)(i)(2),
responsibility for Apportioned Obligations shall be determined in accordance
with Section 6.10.1; and provided, further, for the avoidance of doubt, subject
to Section 2.2.2(b)(i)(3), Section 2.2.2(b)(i)(1) shall not include any
Liability for or relating to Taxes with respect to the Product Business or the
Purchased Assets for any Post-Closing Tax Period (except to the extent such
Liability results from a breach of representations or warranties made by Seller
and subject to indemnification by Seller pursuant to Section 8.3.1, in which
case such Liability shall remain subject to indemnification pursuant to the
provisions of ARTICLE 8);
(ii)    any Liabilities of the Seller Parties or any of their Affiliates
relating to accounts payable, indebtedness, legal services, accounting services,
financial advisory services, investment banking services or other professional
services performed in connection with the sale of the Purchased Assets;
(iii)    any Liabilities of the Seller Parties or any of their Affiliates that
relate to, or that arise out of, the employment or the termination of the
employment with the Seller Parties or any of their Affiliates of any employee or
former employee of the Seller Parties or any of their Affiliates (including as a
result of the Transactions);
(iv)    any Liabilities (x) under or relating to Environmental Laws; or (y)
relating to any actual or alleged violation by the Seller Parties or any of
their Affiliates of any other Law, in each case regardless of whether arising
prior to or after the Closing Date;
(v)    any Liabilities (i) for claims arising under product liability or product
warranty for any Seller Product manufactured or sold by or for the Seller
Parties, their Affiliates or their respective predecessors, licensees,
distributors or other collaborators prior to the Closing Date or, after the
Closing Date, outside of the Territory, or (ii) to the extent relating to the
manufacture, use, sale, marketing, promotion or distribution of any Seller
Product or the ownership or use of the Purchased Assets, in each case prior to
the Closing Date or, after the Closing Date, outside of the Territory;
(vi)    any Liabilities to the extent arising from the Excluded Assets;


19

--------------------------------------------------------------------------------

Exhibit 10.1




(vii)    subject only to the provisions of the Transition Services Agreement,
any Liabilities arising out of or relating to any return of Seller Products,
including all Liabilities for any credits or rebates with respect to Seller
Products, in all cases only to the extent that they relate to Seller Products
sold on or prior to the Closing Date or, after the Closing Date, outside the
Territory, by or on behalf of the Seller Parties or their Affiliates; or
(viii)    any Liabilities of the Seller Parties or any of their Affiliates (x)
arising out of any actual or alleged breach by Seller Parties, or nonperformance
by the Seller Parties or any of their Affiliates under, any Purchased Contract
prior to the Closing; or (y) accruing under any Purchased Contract with respect
to any period prior to the Closing.
2.3    Consideration.
2.3.1    Purchase Price. In consideration of the conveyances contemplated under
Section 2.1, Purchaser shall pay to Seller by wire transfer of immediately
available funds to the account designated by Seller at least three (3) Business
Days prior to such payment (a) on the Closing Date, an amount equal to
$11,500,000 (the “Closing Payment”) and (b) the Final Product Inventory Value
within three (3) Business Days of the Final Product Inventory Value being
determined in accordance with Section 2.3.2.
2.3.2    Purchased Product Inventory Value.
(a)    Not more than five (5) Business Days before the Closing Date, the Seller
Parties shall provide to Purchaser a schedule (the “Product Inventory Schedule”)
listing the Purchased Product Inventory (the “Purchased Product Inventory
Value”).
(b)    The Seller Parties shall deliver to and Purchaser shall accept all
Purchased Product Inventory tendered at the locations of Seller Parties set
forth on Schedule 2.1.1(g) of the Seller Disclosure Schedule common carrier
(FCA) within no more than five (5) Business Days following the Closing (the
“Product Inventory Delivery Date”).
(c)    Purchaser shall have thirty (30) days from the Product Inventory Delivery
Date to review the Product Inventory Schedule and perform a physical inspection
of the Purchased Product Inventory to confirm that the Purchased Product
Inventory meets the applicable Specifications and shelf life requirements (the
“Product Criteria”) and validate the information set forth on the Product
Inventory Schedule. Seller Parties shall cooperate with Purchaser and its
Representatives to provide them with all access and information needed to
perform such review and inspection. The Product Inventory Schedule shall become
final and binding on the thirtieth (30th) day following the Product Inventory
Delivery Date, unless prior to the end of such period, Purchaser delivers to
Seller Parties a written notice of its disagreement (“Notice of Disagreement”)
specifying the number of units of Purchased Product Inventory which it believes
do not satisfy the Product Criteria (each, a “Disputed Item”) and the basis for
that belief. Purchaser shall be deemed to have agreed with all items and amounts
in the Product Inventory Schedule not specifically identified as a Disputed Item


20

--------------------------------------------------------------------------------

Exhibit 10.1




in the Notice of Disagreement, and such undisputed items shall be deemed final
and binding and shall not be subject to review in accordance with Section
2.3.2(d).
(d)    During the ten (10) Business Day period following delivery of a Notice of
Disagreement by Purchaser to Seller, Purchaser and Seller in good faith shall
seek to resolve in writing any differences that they may have with respect to
the Disputed Items specified therein. During such ten (10) Business Day period,
Purchaser shall cooperate with Seller and its Representatives to provide them
with any information used in preparing the Notice of Disagreement reasonably
requested by Seller or its Representatives. If during such ten (10) Business Day
period Seller fails to respond to the Notice of Disagreement delivered by
Purchaser, Seller shall be deemed to have agreed with all Disputed Items and
such Disputed Items shall be deemed final and binding and shall not be subject
to review in accordance with this Section 2.3.2(d). Any Disputed Items resolved
in writing between Purchaser and Seller within such ten (10) Business Day period
shall be final and binding with respect to such items, and if Seller and
Purchaser agree in writing on the resolution of each Disputed Item, or if Seller
is deemed to have agreed on the resolution of each Disputed Item pursuant to the
immediately preceding sentence, the resulting Purchased Product Inventory Value,
as adjusted to reflect the resolution of the Disputed Items, shall be deemed to
be the “Final Product Inventory Value”. If Seller and Purchaser have not
resolved all such differences by the end of such ten (10) Business Day period,
Seller and Purchaser shall jointly appoint an independent testing laboratory
(the “Testing Laboratory”) to review records and test data and to perform
comparative tests and/or analyses on the Disputed Items. The Parties shall act
in good faith and co-operate with the Testing Laboratory in its investigation.
The Testing Laboratory’s determination as to whether any Disputed Item satisfies
the Product Criteria shall be final and binding, and the resulting Purchased
Product Inventory Value, as adjusted to reflect the Testing Laboratory’s
resolution of the Disputed Items, shall be deemed to be the “Final Product
Inventory Value”. The Final Product Inventory Value, whether agreed to by the
Parties or determined by the Testing Laboratory, shall be final and binding on
the Parties, shall in no event exceed $700,000, and shall be calculated in
accordance with Section 2.3.2(d) of the Seller Disclosure Schedule. The costs of
any dispute resolution pursuant to this Section 2.3.2(d), including the fees and
expenses of the Testing Laboratory and of any enforcement of the determination
thereof, shall be borne by the Parties in inverse proportion as they may prevail
on the matters resolved by the Testing Laboratory, which proportionate
allocation shall be calculated on an aggregate basis based on the relative
values of the amounts in dispute and shall be determined by the Testing
Laboratory at the time the determination of such firm is rendered on the merits
of the matters submitted. Upon the determination of the Final Product Inventory
Value, at Seller’s option, upon written notice to Purchaser within ten (10)
Business Days, the Seller Parties may retake possession of any Disputed Items
determined not to have met Specifications, and Purchaser shall assign back to
the Seller Parties all right, title and interest to such Disputed Items.
2.4    Closing.
2.4.1    Closing. Pursuant to the terms and subject to the conditions of this
Agreement, the closing of the Transactions (the “Closing”) shall take place at
the offices of Latham & Watkins


21

--------------------------------------------------------------------------------

Exhibit 10.1




LLP, 12670 High Bluff Drive, San Diego, CA 92130, at 10:00 a.m., local time, on
a Business Day on a date not later than three (3) Business Days following
satisfaction of all conditions (other than those that by their terms are to be
satisfied or taken at the Closing (but subject to the satisfaction or waiver of
such conditions) and those that are waived by the Party entitled to do so under
applicable Law and the terms of this Agreement) set forth in ARTICLE 7, or such
other time and place as Purchaser and Seller may agree to in writing. The
Closing shall be deemed to have occurred at 12:00 a.m., eastern time, on the
Closing Date, such that Purchaser shall be deemed the owner of the Purchased
Assets on and after the Closing Date.
2.4.2    Closing Deliveries.
(a)    Except as otherwise indicated below, at the Closing, Seller Parties shall
deliver the following to Purchaser:
(i)    each of the Ancillary Agreements to which any of the Seller Parties is a
party, validly executed by a duly authorized officer of Seller.
(ii)    a certificate, executed by an officer of Seller and dated the Closing
Date, confirming on behalf of Seller that the conditions set forth in Sections
7.2.1, 7.2.2 and 7.2.3 have been satisfied;
(iii)    copies of all Seller Third Party Consents;
(iv)    the Purchased Contracts;
(v)    all other Purchased Assets; provided, that (A) with respect to tangible
Purchased Assets, delivery shall, unless the Parties otherwise mutually agree,
be in accordance with the Transition Services Agreement and to a place specified
by Purchaser by notice to Seller at a time prior to or after the Closing as the
Parties mutually agree; and (B) Seller Parties may retain one copy of the
Product Records included within the Purchased Assets and the Purchased Contracts
(and, for clarity, prior to delivering or making available any files, documents,
instruments, papers, books and records containing Product Records to Purchaser,
Seller shall be entitled to redact from such files, documents, instruments,
papers, books and records any information to the extent that it does not relate
to the Product Business);
(vi)    payoff letter evidencing payoff of all bank debt pursuant to Section
6.12 and all applicable termination statements of Uniform Commercial Code
financing statements (or equivalent filings in jurisdictions outside the United
States) pursuant to Section 6.12; and
(vii)    all necessary forms and certificates complying with applicable Law,
duly executed and acknowledged, certifying that the Transactions are exempt from
withholding under Section 1445 of the Code.
(b)    At the Closing, Purchaser shall deliver the following to Seller Parties:


22

--------------------------------------------------------------------------------

Exhibit 10.1




(i)    each of the Ancillary Agreements to which Purchaser is a party, validly
executed by a duly authorized officer of Purchaser;
(ii)    a certificate, executed by an officer of Purchaser and dated the Closing
Date, confirming on behalf of Purchaser that the conditions set forth in
Sections 7.3.1 and 7.3.2 have been satisfied; and
(iii)    an agent for services of process letter from Purchaser, in form and
substance reasonably requested by Seller covering this Agreement and the
Ancillary Agreements.
2.4.3    Withholding. If applicable Laws require withholding of Taxes imposed
upon any payments made by Purchaser to Seller Parties pursuant to this
Agreement, Purchaser shall make such withholding payments as may be required and
shall subtract such withholding payments from such payments. To the extent such
amounts are so deducted or withheld, such amounts will be treated for all
purposes under this Agreement as having been paid to Seller Parties; provided,
however, that Purchaser may deduct such amounts only if Purchaser shall (i) give
Seller Parties reasonable advance notice of the intention to make such deduction
or withholding; (ii) upon Seller Parties’ reasonable request, explain the basis
for such deduction or withholding; (iii) cooperate with Seller Parties to the
extent reasonably requested to obtain any applicable reduction of or relief from
such deduction or withholding; and (iv) timely file all Tax Returns related to
such withholding and provide to Seller Parties such information statements and
other documents required to be provided to Seller Parties.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES    
The Seller Parties represent and warrant to Purchaser that, except as set forth
in the Seller Disclosure Schedule (but subject to the immediately following
sentence), the statements contained in this ARTICLE 3 are true and correct (a)
as of the Execution Date; and (b) as of the Closing (unless in each case the
particular statement speaks expressly as of a particular date, in which case it
is true and correct only as of such date). Notwithstanding the foregoing, it is
expressly understood and acknowledged that any information disclosed in the
Disclosure Schedule under any numbered or lettered section or subsection shall
be deemed to relate to and qualify such section or subsection, as well as any
other sections or subsections of the Seller Disclosure Schedule, but only where
the relevance of such disclosure to such other section or subsection is
reasonably apparent from the text of such disclosure; provided, that the mere
listing of an agreement shall not provide reasonably apparent disclosure, except
to the extent that only a listing is required by the representation and
warranty.
3.1    Entity Status. Each of the Seller Parties is a corporation duly
organized, validly existing and in good standing under the laws of its
applicable state or country of organization. Each of the Seller Parties has all
requisite corporate power and authority to own, use and operate the Purchased
Assets and to carry on the Product Business as now being conducted. Each of the
Seller Parties is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which such qualification or licensing is
necessary under applicable Law, except where the failure


23

--------------------------------------------------------------------------------

Exhibit 10.1




to be so qualified or licensed and to be in good standing would not have a
Seller Material Adverse Effect.
3.2    Authority. Each of the Seller Parties has the requisite corporate power
and authority to enter into and deliver this Agreement and the Ancillary
Agreements to which it is a party. The execution, delivery and performance of
this Agreement and the Ancillary Agreements have been duly authorized by all
necessary corporate action of the Seller Parties. This Agreement constitutes,
and each Ancillary Agreement, when executed and delivered by the Seller Parties,
will constitute, the valid and legally binding obligation of Seller, enforceable
against the Seller Parties in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws of
general application affecting or relating to the enforcement of creditors’
rights generally, and subject to equitable principles of general applicability,
whether considered in a proceeding at law or in equity.
3.3    Non-Contravention.     The execution, delivery, consummation and
performance by the Seller Parties of this Agreement and each Ancillary Agreement
to which it is a party do not and will not (a) contravene, conflict with or
violate the articles of incorporation or bylaws or comparable organizational
documents of the Seller Parties; or contravene or conflict with any resolution
adopted by the stockholders, board of directors and any committee of the board
of directors (or other equivalent bodies) of the Seller Parties; (b) contravene,
conflict with or violate any Law applicable to Seller Parties, the Product
Business, or the Purchased Assets; (c) subject to obtaining Seller Third Party
Consents as set forth on Section 3.3 of the Seller Disclosure Schedule,
contravene, conflict with, violate, breach or constitute a default (with or
without due notice or lapse of time or both) under, result in the loss of rights
under, or result in the termination of, or give rise to a right of termination,
cancellation or acceleration of any right or obligation under, any Contract used
in the conduct of the Product Business to which the Seller Parties or such
Affiliate is a party, including any Purchased Contract, or any Contract to which
the Purchased Assets is subject; or (d) result in the imposition of creation of
any Encumbrance other than a Permitted Encumbrance upon or with respect to any
Purchased Asset, except, in the case of (b) and (c), for such violations,
breaches, defaults, accelerations, cancellations or terminations that would not
reasonably be expected to materially affect the Product Business or the
Purchased Assets.
3.4    No Broker. Other than Stifel, Nicolaus & Company Incorporated (the
“Seller Financial Advisor”), no broker, finder, financial advisor, investment
banker or other Person is entitled to any brokerage, finder’s, financial
advisor’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of the Seller Parties or any of
their Subsidiaries. The Seller Parties has made available to Purchaser a true,
correct and complete copy of the engagement letter of the Seller Financial
Advisor.
3.5    No Litigation; Consents.     
3.5.1    Except as set forth on Section 3.5.1 of the Seller Disclosure Schedule,
there is no Litigation (other than any investigation, inquiry, audit,
examination or finding of deficiency or noncompliance) pending or, to Seller’s
Knowledge, threatened by any Person (including, without limitation, by any
Shareholder of Seller) against the Seller Parties or Purchaser or any of their
Affiliates before any Governmental Authority or private dispute resolution body,
that (i) involves


24

--------------------------------------------------------------------------------

Exhibit 10.1




or otherwise relates to the Product Business, the Purchased Assets, or the
Assumed Liabilities; or (ii) challenges or, if resolved against the Seller
Parties, would prevent, delay or make illegal any of the Transactions; or (iii)
would reasonably be expected to impose any limitation on the ability of
Purchaser or any of its Affiliates to operate the Product Business as of the
Closing.
3.5.2    Except as set forth on Section 3.5.2 of the Seller Disclosure Schedule,
there is no order or judgment of a Governmental Authority to which the Seller
Parties or any of their Affiliates is subject that involves or otherwise relates
to the Product Business, the Purchased Assets or the Assumed Liabilities that
would reasonably be expected to impose any Liability on Purchaser or the Product
Business, or imposes any limitation on the ability of the Seller Parties to sell
the Purchased Product Inventory or operate the Product Business or the Purchased
Assets as currently conducted or planned to be conducted as of the Execution
Date by the Seller Parties and, to Seller’s Knowledge, there are no facts which
would form a basis for such order or judgment.
3.5.3    Except as set forth on Section 3.5.3 of the Seller Disclosure Schedule,
since January 1, 2014, the Seller Parties have not received any written notice,
claim or complaint from any other Person alleging (a) a violation of, or failure
to comply with, or any Liability under, any Laws relating to the Product
Business, the Purchased Assets or the Assumed Liabilities as a result of Seller
Parties’ and their Affiliates’ operation of the Product Business, except for any
such notice relating to a failure to comply that has since been cured; or (b)
any material defects in the Seller Product or alleging any failure of the Seller
Product to meet Specifications.
3.5.4    Except as set forth on Section 3.5.4 of the Seller Disclosure Schedule
and for (i) consents, permits or authorizations that if not received, or
declarations, filings or registrations that if not made, would not reasonably be
expected to materially affect the Product Business, the Purchased Assets or the
Assumed Liabilities; (ii) consents, permits, authorizations, declarations,
filings or registrations that have become applicable solely as a result of the
specific regulatory status of Purchaser or its Affiliates; and (iii) consents,
approval, authorization, filing or notification required under the Exchange Act
or the rules and regulations of The NASDAQ Global Market, no notice to, filing
with or Authorization of, any Governmental Authority or other Person is required
for Seller Parties or any of their Affiliates to consummate the Transactions.
3.5.5    Since January 1, 2014, no product liability claims by any Third Party
or any notice of investigation from a Governmental or Regulatory Authority have
been received by the Seller Parties or any of their Affiliates and, to Seller’s
Knowledge, no such product liability claims or investigations have been
threatened against Seller Parties or any of their Affiliates relating to
marketing and sale of the Seller Product, and to Seller’s Knowledge, there are
no facts or circumstances that would reasonably give rise to any Litigation for
product liability. There is no order outstanding against the Seller Parties
relating to Product liability claims or Governmental or Regulatory Authority
investigations relating to the marketing and sale of the Seller Products.
3.6    Title to the Purchased Assets. The Seller Parties, or their Affiliates,
own and have good and valid title to, or valid contract rights in, as
applicable, the Purchased Assets, free and clear of all Encumbrances (except
out-licensed rights for licensed Seller Intellectual Property as and to the
extent disclosed on Section 3.11 of the Seller Disclosure Schedule) other than
Permitted Encumbrances which are Excluded Liabilities.


25

--------------------------------------------------------------------------------

Exhibit 10.1




3.7    Contracts.     
3.7.1    Section 3.7.1 of the Seller Disclosure Schedule sets forth a complete
and correct list of each Contract to which any of the Seller Parties or any of
their Affiliates is a party that relates to the Product Business or is necessary
for the Exploitation or Manufacture of the Seller Product in the Territory with
a value in excess of One Hundred Thousand Dollars ($100,000).
3.7.2    Except as set forth on Section 3.7.2 of the Seller Disclosure Schedule,
none of the Seller Parties is a party to or bound by any Contract relating to
the Product Business which Contract (a) limits the freedom of the Product
Business to compete in any line of business or any geographic area; (b) grants
any rights of exclusivity to any Third Party; or (c) grants any “most favored
customer”, “most favored supplier” or similar rights to any Third Party.
3.7.3    Each of the Purchased Contracts is in full force and effect and
constitutes a legal, valid and binding agreement of the Seller Parties or any of
their Affiliates, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar Laws of general application affecting or relating to the enforcement of
creditors’ rights generally, and subject to equitable principles of general
applicability, whether considered in a proceeding at law or in equity. Except as
set forth on Section 3.7.3 of the Seller Disclosure Schedule, none of the Seller
Parties nor any of their Affiliates, nor, to Seller’s Knowledge, any other party
thereto is (with or without notice or lapse of time, or both) in breach or
default in the performance, observance or fulfillment of any payment obligation
or any material obligation or material covenant contained in any Purchased
Contract, nor does there exist any condition which upon the passage of time or
the giving of notice or both, would reasonably be expected to cause such
material violation of or material default under or permit the termination or
modification of any Purchased Contract. Except as set forth on Section 3.7.3 of
the Seller Disclosure Schedule, none of the Seller Parties nor any of their
Affiliates has given or received written notice to or from any Person relating
to any such actual or alleged, breach or default. None of the Seller nor any of
their Affiliates has received any written notice from a Third Party stating that
such Third Party intends to terminate any Purchased Contract and none of the
Seller Parties has waived any right under the Purchased Contracts. True and
complete copies of all Purchased Contracts have been made available to
Purchaser.
3.8    Compliance with Law.     
3.8.1    The Seller Parties and their Affiliates, with respect to the operation
of the Product Business or the ownership of and use of the Purchased Assets and,
to Seller’s Knowledge, any Person that Manufactures, tests, distributes or
conducts research on behalf of the Seller Parties with respect to a Seller
Product pursuant to a development, commercialization, manufacturing, supply,
testing, contract research or other collaboration arrangement with the Seller
Parties or any of their Affiliates (a “Partner”), are and have been since
January 1, 2014, in compliance with all applicable Laws and in each country in
which any Seller Product is Manufactured, except for such noncompliance that
would not reasonably be expected to materially adversely affect the Product
Business or Purchased Assets, including any applicable Laws governing the
research, development, approval, Manufacture, sale, advertising, marketing,
promotion, pricing, pharmacovigilance,


26

--------------------------------------------------------------------------------

Exhibit 10.1




recordkeeping or distribution of drugs and the purchase or prescription of or
reimbursement for drugs by any Governmental Authority, private health plan or
entity, or individual.
3.8.2    Each of the Seller Parties and their Affiliates possesses, and is in
compliance in all material respects with, all Authorizations (other than
Regulatory Approvals, which are the subject of Section 3.9.1) necessary for the
conduct of the Product Business as it is currently conducted and the ownership
of or use of the Purchased Assets (collectively, the “Seller Authorizations”).
All such Seller Authorizations are set forth in Section 3.8.2 of the Seller
Disclosure Schedule, and all of such Seller Authorizations are in full force and
effect, except as would not reasonably be expected to materially and adversely
affect the Product Business. Except as set forth on Section 3.9.1 of the Seller
Disclosure Schedule, neither the Seller Parties nor any of their Affiliates has
received any communication with respect to the Product Business from any
Governmental Authority regarding, and, to Seller’s Knowledge, there are no facts
or circumstances that are likely to give rise to, (i) any material adverse
change in any Seller Authorization, or any failure to materially comply with any
applicable Law or any term or requirement of any Seller Authorization; or (ii)
any revocation, withdrawal, suspension, cancellation or termination of any
Seller Authorization.
3.8.3    Since January 1, 2014, the Seller Parties have complied with all
applicable Data Protection Laws, as well as with its own rules, policies, and
procedures relating to privacy, data protection, and the collection and use of
personal information collected, used, or held for use by the Seller Parties,
except for such noncompliance that would not reasonably be expected to
materially adversely affect the Product Business or Purchased Assets. No claims
have been asserted or threatened against the Seller Parties alleging a violation
of any Person’s privacy or personal information or data rights and, to Seller’s
Knowledge, nothing has been done or omitted to be done and no circumstances
exist which could give rise to any proceeding, action or claim in connection
with the applicable Data Protection Laws. To Seller’s Knowledge, the
consummation of the Transactions will not breach or otherwise cause any
violation of any Data Protection Law or rule, policy or procedure relating to
privacy, data protection, and the collection and use of personal information
collected, used, or held for use by the Seller Parties in the conduct of the
Product Business.
3.8.4    To Seller’s Knowledge, neither the Seller Parties nor any of their
Affiliates engaged in the Product Business have made any voluntary or
involuntary self-disclosure to any Governmental Authority or representative
thereof regarding any material noncompliance with any Law applicable to the
Product Business, which non-compliance remains uncured.
3.9    Regulatory Matters.     
3.9.1    The Seller Parties, or an Affiliate of the Seller Parties, or, to
Seller’s knowledge, one of their Partners possesses, and since January 1, 2014
has possessed, or has a right of reference to all Regulatory Approvals necessary
to conduct the Product Business as currently or then conducted, all of which
rights and approvals Controlled by the Seller Parties are included in the
Purchased Assets. All such Regulatory Approvals are in full force and effect,
and no Governmental Authority has imposed any material obligation or other
Encumbrance upon any such Regulatory Approval that remains unsatisfied or
undischarged, except as set forth in Section 3.9.1 of the Seller Disclosure
Schedule. Except as set forth on Schedule 3.9.1 of the Seller Disclosure
Schedule, since


27

--------------------------------------------------------------------------------

Exhibit 10.1




January 1, 2014, neither the Seller Parties nor their Affiliates, and to
Seller’s Knowledge, no Partners have received any written communication from any
Governmental Authority threatening to revoke, withdraw, suspend, cancel or
terminate any such Regulatory Approvals, and there is no proceeding pending or,
to Seller’s Knowledge, threatened regarding the suspension or revocation of any
such Regulatory Approval. Since January 1, 2014, the Seller Parties have not
received, and to Seller’s Knowledge, no Partners have received (i) any written
notice that any Governmental Authority has commenced, or threatened to initiate,
any action to request a recall of the Seller Product, or commenced, or
threatened to initiate, any action to enjoin production at any facility at which
the Seller Product is Manufactured; or (ii) any notice, warning letter, untitled
letters, or any other similar correspondence or notice related to the Seller
Products stating that the Seller Parties and/or the applicable Partner was or is
in violation of any Law, clearance, approval, or exemption. Seller has not
voluntarily or involuntarily surrendered, terminated or permitted to lapse or
expire any Regulatory Approval used or maintained by Seller in the conduct of
the Product Business except where the surrender, termination, or lapse would not
reasonably be expected to materially adversely affect the Product Business or
Purchased Assets. Since January 1, 2014, the Seller Parties or its Affiliates
and, to Seller’s Knowledge, any Partner that Manufactures or distributes any
Seller Product, have timely filed with the applicable Governmental Authority all
required filings, declarations, listings, registrations, reports or submissions
that are material to conduct of the Product Business, including Adverse Event
reports. Except as set forth in Section 3.9.1 of the Seller Disclosure Schedule,
all such filings, declarations, listings, registrations, reports or submissions
(A) were in compliance in all material respects with all applicable Laws when
filed; (B) were true, accurate and complete in all material respects as of the
date made, and, to the extent required to be updated, as so updated remained
true, accurate and complete in all material respects, or were corrected or
supplemented by a subsequent filing; (C) do not materially misstate any of the
statements or information included therein or omit to state a material fact
necessary to make the statements therein not misleading; and (D) no material
deficiencies have been asserted by any applicable Governmental Authority with
respect to any such filings, declarations, listings, registrations, reports or
submissions. None of the Seller Parties, nor their Affiliates, nor, to Seller’s
Knowledge, any Partner is in material violation of the terms of any Regulatory
Approval related to the Seller Product.
3.9.2    Except as set forth on Section 3.9.2 of the Seller Disclosure Schedule,
since January 1, 2014, there has not been any product recall, dear doctor letter
or market withdrawal conducted by or on behalf of the Seller Parties concerning
the Seller Product or any product recall, dear doctor letter, market withdrawal
or replacement conducted by or on behalf of any Third Party as a result of any
alleged defect in the Seller Product. The Seller Parties have made available to
Purchaser true and correct summary reports regarding material complaints and
notices of alleged defect or adverse reaction with respect to the Seller Product
that have been received in writing by the Seller Parties and their Affiliates
since January 1, 2014. To Seller’s Knowledge, except as set forth on Section
3.9.2 of the Seller Disclosure Schedule, there are no facts which are reasonably
likely to cause (i) the recall, market withdrawal or replacement of any Seller
Product sold or intended to be sold by the Seller Parties; (ii) a material
change in the labeling of the Seller Product; or (iii) a termination or
suspension of the marketing of the Seller Product.
3.9.3    Since January 1, 2014, the Seller Product has been Manufactured in
compliance with applicable Law, including cGMP, and applicable Regulatory
Approvals, except


28

--------------------------------------------------------------------------------

Exhibit 10.1




where any noncompliance would not reasonably be expected to materially adversely
affect the Product Business or Purchased Assets.
3.9.4    Except as set forth on Section 3.9.4 of the Seller Disclosure Schedule,
with respect to Seller Products, (i) since January 1, 2014, there have been no
serious adverse drug experiences as defined in 21 C.F.R. § 314.80 or material
events concerning or affecting safety; and (ii) from January 1, 2014 to February
9, 2017, there have been no Adverse Events.
3.9.5    The clinical trials conducted by or on behalf of the Seller Parties or
their Affiliates with respect to the Seller Product were conducted or are being
conducted, as applicable, in all material respects in accordance with cGCP and
all applicable Laws. The Seller Parties and their Affiliates have made all
necessary material filings and received all necessary material approvals and
consents for the conduct of clinical trials from the necessary Governmental
Authorities and, to Seller’s Knowledge, there is no Litigation pending or
threatened by such Governmental Authorities to suspend or terminate any ongoing
clinical trials for any Seller Product. The Seller Parties have not received any
written notice, charge, subpoena or other request for information, which has not
been complied with or withdrawn, by a Governmental Authority asserting any
material breach of the conditions for approval of any ongoing clinical trials
for the Seller Product. The Seller Parties and their Affiliates and, to Seller’s
Knowledge, their Partners have conducted all clinical trials for the Seller
Products pursuant to valid protocols.
3.10    Taxes.      Neither the Seller Parties nor any of their Affiliates have
any material Liability for Taxes for a Pre-Closing Tax Period for which
Purchaser would reasonably be expected to become liable or that would reasonably
be expected to materially adversely affect (a) the interests to be acquired by
Purchaser hereunder and under the Ancillary Agreements; or (b) Purchaser’s right
to use or enjoy (free and clear of any Encumbrances, including liens for Taxes,
other than Permitted Encumbrances) any Purchased Asset. All Tax Returns required
to be filed by the Code or by applicable state, provincial, local or foreign Tax
laws to the extent such Tax Returns relate to the Purchased Assets or the
Product Business for Pre-Closing Tax Periods have been timely filed or will be
timely filed; all such Tax Returns are true, correct and complete in all
material respects; all material Taxes required to be paid with respect to the
Purchased Assets and the Product Business have been paid in full or will be
timely paid in full by the due date thereof; no material claims, actions, suits,
proceedings, investigations, audits, claims, assessments or judgments are being
asserted, pending, or threatened in writing with respect to any Taxes with
respect to the Purchased Assets or Product Business and no notification of an
intention to examine, request for information related to Tax matters or notice
of deficiency or proposed adjustment for any amount of Taxes with respect to the
Purchased Assets or the Product Business has been received by the Seller or any
of its Affiliates from any Governmental Authority; there are no Tax liens with
respect to the Purchased Assets or the Product Business other than Permitted
Encumbrances; no Governmental Authority with which the Seller does not file Tax
Returns has claimed that the Seller is or may be subject to taxation by that
Governmental Authority; no amount of income (or deduction) will be required to
be included in (or excluded from) taxable income by any Person for any
Post-Closing Tax Period with respect to the Purchased Assets or the Product
Business as a result of any transaction or event or payment that occurred or
relates to any Pre-Closing Tax Period; no transaction contemplated by this
Agreement is subject to withholding under any applicable Law (including Section
1445 of the


29

--------------------------------------------------------------------------------

Exhibit 10.1




Code); no Purchased Asset is (a) tax-exempt use property within the meaning of
Section 168(h) of the Code, (b) a “United States real property interest” within
the meaning of Section 897(c) of the Code or (c) an equity interest in any
Person; with respect to the Purchased Assets and the Product Business, the
Seller has not engaged in a “listed transaction” under Treasury Regulations
Section 1.6011-4(b); the Seller has not, nor has ever had, a permanent
establishment in any country other than the United States; and Seller has
complied in all material respects with all applicable Laws relating to the
payment and withholding of Taxes (including sales Taxes), and has duly and
timely withheld and paid over to the appropriate Governmental Authority all
amounts required to be so withheld and paid under all applicable Laws and timely
filed all Tax Returns related thereto.
3.11    Intellectual Property.     
3.11.1     The Seller Parties or one of their Affiliates owns, or otherwise has
the right to use, the Seller Intellectual Property and the Seller Know-How
(provided the foregoing is not to be interpreted a representation of
non-infringement). Section 3.11.1 of the Seller Disclosure Schedule sets forth a
true and complete list of all Contracts to which the Seller Parties or any of
their Affiliates is a party and under which the Seller Parties or any of their
Affiliates is a licensor or licensee of any Seller Intellectual Property that is
used to Exploit the Seller Products in the Territory as currently conducted
(collectively, the “Seller License Agreements”). The Seller Parties have made
available to Purchaser a complete and accurate copy of each such Seller License
Agreement. Each of the Seller License Agreements is in full force and effect.
None of the Seller Parties or their Affiliates are in breach of any material
obligation under any Seller License Agreement nor have received any written
notice of termination of any such Seller License Agreement. To Seller’s
Knowledge, no other party to any Seller License Agreement is in breach of any
material obligation under such Seller License Agreement.
3.11.2     Section 3.11.2 of the Seller Disclosure Schedule sets forth a true
and complete list of all applications and registrations for the Seller
Intellectual Property filed or registered with or issued by any Governmental
Authority in the Territory which are owned by the Seller Parties or any of their
Affiliates and that have not lapsed, expired or been abandoned (“Seller Owned
Registered Product IP”). All registrations and applications for Seller Owned
Registered Product IP have been duly filed or registered (as applicable) with
the applicable Governmental Authority and maintained in accordance with
applicable Law, including the timely submission prior to the expiration of the
applicable grace period of all necessary filings and payment of fees for the
purposes of maintaining such Seller Owned Registered Product IP.
3.11.3     Section 3.11.3 of the Seller Disclosure Schedule sets forth a true
and complete list of all applications and registrations for the Seller
Intellectual Property filed or registered with or issued by any Governmental
Authority in the Territory which are licensed to the Seller Parties or any of
their Affiliates pursuant to a Seller License Agreement (“Seller Licensed
Registered Product IP”). To Seller’s Knowledge, all registrations and
applications for Seller Licensed Registered Product IP have been duly filed or
registered (as applicable) with the applicable Governmental Authority and
maintained in accordance with applicable Law, including the timely submission
prior to the expiration of the applicable grace period of all necessary filings
and payment of fees for the purposes of maintaining such Seller Licensed
Registered Product IP.


30

--------------------------------------------------------------------------------

Exhibit 10.1




3.11.4     The Seller Parties or one of their Affiliates owns or otherwise has
the right to use all Intellectual Property Rights necessary to conduct the
Product Business as presently conducted (provided the same is not to be
interpreted as a representation as to non-infringement). To Seller’s Knowledge,
other than Seller Intellectual Property and the Seller Know-How, the Seller
Parties and their Affiliates do not own or have license rights to any
Intellectual Property Rights that would be infringed, violated or
misappropriated by use, offer for sale or sale (by an unauthorized Third Party)
of any Seller Product in the Territory.
3.11.5     None of the Patent Rights set forth on Section 3.11.2 of the Seller
Disclosure Schedule, is involved in any Litigation (other than any
investigation, inquiry, audit, examination or finding of deficiency or
noncompliance), reissue, interference, reexamination or opposition proceeding,
or, to Seller’s Knowledge, any investigation, inquiry, audit, examination or
finding of deficiency or noncompliance, and, to Seller’s Knowledge, no such
Litigation, reissue, interference, reexamination or opposition proceeding is
threatened in a writing received by the Seller Parties. To Seller’s Knowledge,
none of the Patent Rights licensed to the Seller Parties or any of their
Affiliates set forth on Section 3.11.3 of the Seller Disclosure Schedule
(together with the Patent Rights set forth on Section 3.11.2 of the Seller
Disclosure Schedule, the “Seller Patents”) is involved in any Litigation,
reissue, interference, reexamination or opposition proceeding nor is any such
Litigation, reissue, interference, reexamination or opposition proceeding
threatened.
3.11.6     Except as set forth on Section 3.11.6 of the Seller Disclosure
Schedule, none of Seller Trademarks owned by the Seller Parties or any of their
Affiliates, or any registrations or applications to use or register such items,
is involved in any Litigation (other than any investigation, inquiry, audit,
examination or finding of deficiency or noncompliance), cancellation,
nullification, interference, concurrent use or opposition proceeding, or, to
Seller’s Knowledge, any investigation, inquiry, audit, examination or finding of
deficiency or noncompliance, and, to Seller’s Knowledge, no such Litigation,
cancellation, nullification, interference, concurrent use or opposition
proceeding is threatened. To Seller’s Knowledge, none of Seller Trademarks
licensed to the Seller Parties or any of their Affiliates, or any registrations
or applications to use or register such items, is involved in any Litigation,
cancellation, nullification, interference, concurrent use or opposition
proceeding nor is any such Litigation, cancellation, nullification,
interference, concurrent use or opposition proceeding threatened in a writing
received by the Seller Parties.
3.11.7     To Seller’s Knowledge, except as set forth in Section 3.11.7 of the
Seller Disclosure Schedule, the conduct of the Product Business as conducted,
and as contemplated to be Exploited by Purchaser with respect to the Seller
Product in the Territory as of the Closing Date, does not infringe or
misappropriate any Third Party’s Intellectual Property Rights or constitute
unfair competition or an unfair trade practice under applicable Law. To Seller’s
Knowledge, the Manufacturing of the Seller Product as Manufactured on the
Execution Date does not infringe or misappropriate any Third Party’s
Intellectual Property Rights or in the location(s) where Product is Manufactured
or constitute unfair competition or an unfair trade practice under applicable
Law. As of the Execution Date, no letter or other written or electronic
communication or correspondence has been received by the Seller Parties or any
of their Affiliates or any of their Representatives at any time within the six
(6) years prior to the Execution Date, regarding any actual, alleged, or
suspected infringement or misappropriation of any Third Party’s Intellectual
Property Rights or


31

--------------------------------------------------------------------------------

Exhibit 10.1




unfair competition or unfair trade practice under any applicable Law in
connection with the conduct of the Product Business. Except as set forth in
Section 3.11.7 of the Seller Disclosure Schedule, no Litigation is pending or
threatened against the Seller Parties or any Partner (i) based upon, challenging
or seeking to deny or restrict the use of any of Seller Intellectual Property or
Seller Know-How; (ii) alleging that the Seller Parties’ conduct of the Product
Business infringes or misappropriates the Intellectual Property Rights of any
Third Party; or (iii) alleging that the Seller Parties’ conduct of the Product
Business constitutes unfair competition or an unfair trade practice under any
applicable Law.
3.11.8     To Seller’s Knowledge, no Person is currently infringing or
misappropriating in any material respect any Seller Patents or Seller Trademarks
in a manner that would reasonably be expected to materially adversely affect the
Product Business or Purchased Assets. Section 3.11.8 of the Seller Disclosure
Schedule accurately identifies (and the Seller Parties have provided to
Purchaser a complete and accurate copy of) each letter or other written or
electronic communication or correspondence that has been sent by the Seller
Parties or any of their Affiliates or any of their Representatives regarding any
actual, alleged, or suspected infringement or misappropriation of any Seller
Intellectual Property or any Trade Secrets included in the Seller Know-How or
unfair competition or unfair trade practice under any applicable Law in
connection with the conduct of the Product Business.
3.11.9     The Seller Parties and, as applicable, the Seller Parties’
Affiliates, have taken reasonable measures to maintain in confidence all Trade
Secrets and other material confidential information included in Seller Know-How
except to the extent such failure would not reasonably be expected to materially
adversely affect the Product Business or Purchased Assets. To Seller’s
Knowledge, none of such Trade Secrets or material confidential information have
been disclosed to any Person by the Seller Parties or its Affiliates except
pursuant to reasonable non-disclosure or license agreements. To Seller’s
Knowledge, no current or former employee, consultant or independent contractor
of the Seller Parties or any of its Affiliates has any claim of ownership in or
to any Seller Intellectual Property owned by Seller or any of its Affiliates.
3.11.10    (i) all registrations of Seller Intellectual Property included in
Seller Licensed Registered Product IP or Seller Owned Registered Product IP
which are material to the Product Business, are valid, subsisting, and have not
been held unenforceable; and (ii) all applications for registration of licensed
Intellectual Property Rights included in Seller Licensed Registered Product IP
or in Seller Owned Registered Product IP which are material to the Product
Business are subsisting. To Seller’s Knowledge, the Seller Parties and their
Affiliates have complied in all material respects with applicable Law regarding
the duty to disclose and duties of candor in the filing, maintaining and
prosecution of the patents and patent applications included in Seller
Intellectual Property.
3.11.11     All fees, annuities and royalties that are due and properly payable
to a licensor of Seller Licensed Registered Product IP by the Seller Parties
have been paid or will be paid prior to such payment being deemed late under the
applicable Seller License Agreement.




32

--------------------------------------------------------------------------------

Exhibit 10.1




3.12    Inventory and Manufacturing Equipment.     
3.12.1    Section 3.12.1 of the Seller Disclosure Schedule sets forth a true and
accurate description of all Purchased Product Inventory and the Manufacturing
Equipment as of the Execution Date and lists (i) the lot numbers associated with
the Purchased Product Inventory; and (ii) the manufacturing, warehousing,
distribution and consignee locations where the Purchased Product Inventory is
located.
3.12.2    The Purchased Product Inventory and the Manufacturing Equipment, as of
the Closing Date, shall include all the Purchased Product Inventory and the
Manufacturing Equipment owned and on hand or in the control of the Seller
Parties at any of their warehouses, manufacturers, suppliers or other Third
Parties on the Seller Parties’ behalf (other than Partners).
3.13    Sufficiency of Purchased Assets. Except as set forth on Section 3.13 of
the Seller Disclosure Schedule, the Purchased Assets comprise all of the assets
and rights necessary for the Seller Parties and their Affiliates in the conduct
of the Product Business in the Territory, and are sufficient for the continued
conduct of the Product Business in the Territory after the Closing Date in
substantially the same manner as conducted prior to the Closing Date (provided
the foregoing is not to be interpreted as a representation of non-infringement).
None of the Excluded Assets are material to the Product Business. No Trademarks
other than the Seller Trademarks will be required to Exploit the Purchased
Product Inventory and the Manufacturing Equipment on or following the Closing
Date.
3.14    Labor Matters.     
3.14.1    There are no pending or, to Seller’s Knowledge, threatened strikes,
lockouts, work stoppages or slowdowns involving Product Business Employees,
except for any such strikes, lockouts, work stoppages or slowdowns that would
not reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect.
3.14.2    There is no unfair labor practice proceeding involving any Product
Business Employee before the National Labor Relations Board pending or, to
Seller’s Knowledge, threatened against the Seller Parties.
3.14.3    None of the Seller Parties is a party to any labor or collective
bargaining agreement which represents Product Business Employees and there are
no labor or collective bargaining agreements which pertain to Product Business
Employees. No Product Business Employees are represented by any labor
organization with respect to their employment with the Seller Parties; no labor
organization or group of Product Business Employees has made a pending demand
for recognition or certification to the Seller Parties and there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to Seller’s Knowledge,
threatened to be brought or filed with the National Labor Relations Board or any
other labor relations tribunal or authority relating to the Seller Parties with
respect to Product Business Employees. There are no organizing activities
involving the Seller Parties with respect to the Product Business pending with
any labor organization or group of Product Business Employees.


33

--------------------------------------------------------------------------------

Exhibit 10.1




3.14.4    There are no material complaints, charges, or claims against the
Seller Parties pending, or to Seller’s Knowledge, threatened in writing to be
brought or filed, by or with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any individual by the Seller Parties with respect
to the Product Business.
3.14.5    The Product Business is not under investigation or audit with respect
to its treatment of independent contractors as independent contractors rather
than employees.
3.14.6    With respect to the Product Business and Product Business Employees,
the Seller Parties are in compliance in all material respects with all laws
governing the employment of labor, including, but not limited to, all such laws
relating to wages, hours, collective bargaining, discrimination, civil rights,
safety and health, workers’ compensation.
3.15    Solvency. Assuming satisfaction of the conditions to this Agreement, and
after giving effect to the Transactions, the assumption or retention (as
applicable) of the Excluded Liabilities by the Seller Parties and their
Affiliates, payment of all amounts required to be paid in connection with the
consummation of the Transactions, and payment of all related fees and expenses,
the Seller Parties and their Affiliates (on a consolidated basis) will be
Solvent as of the Closing Date and immediately after the consummation of the
Transactions. The Seller Parties have no current plans to file and prosecute a
petition for relief under Chapter 11 or 7 of the United States Bankruptcy Code.
3.16    Affiliate Transactions; Intercompany Arrangements. Except as set forth
on Section 3.16 of the Seller Disclosure Schedule, there are no agreements or
arrangements, written or unwritten, of any kind (other than any Ancillary
Agreements), between Seller or any of its Affiliates, on the one hand, and the
Product Business, on the other hand.
3.17    Exclusivity of Representations. THE SELLER PARTIES ACKNOWLEDGE AND AGREE
THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE
4, THE ANCILLARY AGREEMENTS TO BE ENTERED INTO AT THE CLOSING AND THE
CERTIFICATE DELIVERED BY PURCHASER PURSUANT TO SECTION 2.4.2(b)(ii) PURCHASER
HAS MADE NO REPRESENTATION OR WARRANTY WHATSOEVER RELATED TO THE TRANSACTIONS
AND THE SELLER PARTIES HAVE NOT RELIED ON ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF PURCHASER    
Purchaser hereby represents and warrants to the Seller Parties that the
statements contained in this ARTICLE 4 are true and correct as of the Execution
Date and as of the Closing (unless the particular statement speaks expressly as
of a particular date, in which case it is true and correct only as of such
date):
4.1    Corporate Status. Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of Switzerland.


34

--------------------------------------------------------------------------------

Exhibit 10.1




4.2    Authority. Purchaser has the requisite corporate power and authority to
enter into this Agreement and the Ancillary Agreements to which it is a party.
The execution and delivery of this Agreement and Ancillary Agreements to which
Purchaser is a party and the consummation of the Transactions have been duly
authorized by the necessary corporate actions of Purchaser. This Agreement
constitutes and each Ancillary Agreement to which Purchaser is a party, when
executed and delivered by Purchaser will constitute, the valid and legally
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws of general application affecting or
relating to the enforcement of creditors’ rights generally, and subject to
equitable principles of general applicability, whether considered in a
proceeding at law or in equity.
4.3    Non-Contravention.      The execution, delivery, consummation and
performance by Purchaser of this Agreement and of each Ancillary Agreement to
which it is a party do not and will not (a) violate the certificate of
incorporation or bylaws, or comparable organization documents, of Purchaser; (b)
contravene, conflict with or violate any Law or other restriction of any
Governmental Authority applicable to Purchaser; or (c) contravene, conflict
with, violate, breach or constitute a default under or result in the termination
of any material Contract to which Purchaser is a party, except with respect to
clause “(c)” for violations or breaches that that would not reasonably be
expected to result in a Purchaser Material Adverse Effect.
4.4    No Broker. No broker, finder, financial advisor, investment banker or
other Person is entitled to any brokerage, finder’s, financial advisor’s or
other similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Purchaser or any of its Subsidiaries for
which the Seller Parties could have any liability.
4.5    Litigation; Consents.     
4.5.1    There is no (i) Litigation (other than any investigation, inquiry,
audit or examination) pending or, to the knowledge of Purchaser, threatened
against Purchaser or any of its Affiliates by or before any Governmental
Authority and to Purchaser’s knowledge, there are no investigations, inquiries,
audits or examinations pending or threatened against Purchaser or any of its
Affiliates by or before any Governmental Authority; or (ii) order or judgment of
a Governmental Authority to which Purchaser or any of its Affiliates is subject,
in each case, except for such Litigation, orders or judgments that would not
reasonably be expected to result in a Purchaser Material Adverse Effect.
4.5.2    Except for consents, permits or authorizations that if not received, or
declarations, filings or registrations that if not made, would not be reasonably
expected to result in a Purchaser Material Adverse Effect, no notice to, filing
with, permit of, authorization of, exemption by, or consent of, Governmental
Authority or other Person is required for Purchaser to consummate the
Transactions.
4.6    Financial Capacity.      On the Closing Date, Purchaser’s immediately
available cash will be sufficient to enable Purchaser to pay the Closing Payment
at the Closing.


35

--------------------------------------------------------------------------------

Exhibit 10.1




4.7    Exclusivity of Representations. PURCHASER ACKNOWLEDGES AND AGREES THAT,
EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 3,
THE ANCILLARY AGREEMENTS TO BE ENTERED INTO AT THE CLOSING AND THE CERTIFICATE
DELIVERED BY THE SELLER PARTIES PURSUANT TO SECTION 2.4.2(a)(ii), THE SELLER
PARTIES HAS MADE NO REPRESENTATION OR WARRANTY WHATSOEVER RELATED TO THE
TRANSACTIONS AND PURCHASER HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED.
ARTICLE 5    
PRE-CLOSING COVENANTS    
5.1    No Solicitation.
5.1.1    Notwithstanding any other provision of this Agreement to the contrary,
but subject to Section 5.1.1, during the period beginning on the Execution Date
and continuing until the earlier to occur of the termination of this Agreement
pursuant to ARTICLE 9 and the Closing:
(a)    the Seller Parties will cease and cause to be terminated any discussions
or negotiations with any Person (other than Purchaser) and its Representatives
regarding any Acquisition Proposal or potential Acquisition Proposal, and will:
(i)    cease providing any further information with respect to the Seller
Parties or any Acquisition Proposal or potential Acquisition Proposal to any
such Person or its Representatives; and
(ii)    terminate all access granted to any such Person and its Representatives
to any physical or electronic data room.
(b)    the Seller Parties shall not, and shall not instruct, authorize or permit
any of their respective Representatives to, directly or indirectly:
(i)    solicit, initiate, knowingly facilitate, assist, induce or knowingly
encourage any inquiries regarding, or the making, submission or announcement of
any proposal, offer or inquiry that constitutes, or is reasonably expected to
lead to, an Acquisition Proposal;
(ii)    furnish to any Person (other than to Purchaser or any designees of
Purchaser) any non-public information relating to the Seller Parties or afford
to any Person access to the business, properties, assets, books, records or
other non-public information, or to any personnel, of the Seller Parties (other
than Purchaser or any designees of Purchaser), in any such case with the intent
to induce the making, submission or announcement of, or to encourage, facilitate
or assist, any proposal, offer or inquiry that constitutes, or is reasonably
expected to lead to, an Acquisition Proposal;


36

--------------------------------------------------------------------------------

Exhibit 10.1




(iii)    participate or engage in discussions or negotiations with any Person
with respect to any proposal, offer or inquiry that constitutes, or is
reasonably expected to lead to, an Acquisition Proposal (other than informing
such Persons of the provisions contained in this Section 5.1.1);
(iv)    approve, endorse or recommend any proposal, offer or inquiry that
constitutes, or is reasonably expected to lead to, an Acquisition Proposal;
(v)    approve, endorse, recommend, or execute or enter into any letter of
intent, memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement or other similar agreement constituting or relating to an
Acquisition Proposal or any proposal, offer or inquiry that is intended to or
would reasonably be expected to lead to an Acquisition Proposal;
(vi)    terminate, waive, amend, release or modify any provision of any
confidentiality or standstill agreement to which the Seller Parties or any of
their Affiliates or Representatives is a party with respect to any proposal,
offer or inquiry that constitutes, or is reasonably expected to lead to, an
Acquisition Proposal, or otherwise fail to enforce any of the foregoing, except
to the extent (1) the Seller’s Board determines in good faith, after
consultation with outside legal counsel, that the failure to take such action
would be inconsistent with the directors’ fiduciary duties under applicable Law
and (2) the scope of such action is limited to allowing such Person to make an
unsolicited confidential Acquisition Proposal to the Seller’s Board in
accordance with and not in violation of this Section 5.1.1; or
(vii)    resolve, agree or propose to do any of the foregoing.
5.1.2    Seller agrees that it will promptly (and, in any event, within
twenty-four (24) hours of receipt) notify Purchaser in writing if any inquiries,
proposals or offers with respect to, constituting or that are reasonably
expected to lead to an Acquisition Proposal are received by, any non-public
information is requested from, or any discussions or negotiations are sought to
be initiated or continued with, Seller, any of its Subsidiaries indicating, in
connection with such notice, the identity of the Person or group of Persons
making such inquiry, indication, request for information or discussion, offer or
proposal and the material terms and conditions of and facts surrounding any
requests, inquiries, proposals or offers (including, if applicable, copies of
any written requests, inquiries, proposals or offers, including proposed
agreements) and thereafter shall keep Purchaser reasonably informed, on a prompt
basis, of the status, terms and details (including, within twenty-four (24)
hours after the occurrence of any amendment, modification, development,
discussion or negotiation) of any such Acquisition Proposal, request, inquiry,
proposal or offer, including furnishing copies of any written inquiries,
correspondence and draft documentation, and written summaries of any material
oral inquiries or discussions (including any amendments thereto) and the status
of any such discussions or negotiations. Without limiting the generality of the
foregoing, Seller shall (a) promptly (and in any event within twenty-four (24)
hours) notify Purchaser orally and in writing if it determines to begin
providing information or to engage in discussions or negotiations concerning an
Acquisition Proposal pursuant to this Section 5.1 and (b) provide to Purchaser
promptly and in any event within twenty-four (24) hours after receipt or
delivery thereof, copies of all draft agreements (and any other written material
to the extent such material contains


37

--------------------------------------------------------------------------------

Exhibit 10.1




any financial terms, conditions or other material terms relating to any
Acquisition Proposal) sent by or provided to Seller in connection with any
Acquisition Proposal.
5.1.3    Seller agrees that any violation of the restrictions set forth in this
Section 5.1 by any Representative of Seller or any of its Subsidiaries shall be
deemed to be a material breach of this Agreement by Seller.
5.1.4    Seller shall not, and shall cause its Subsidiaries not to, enter into
any confidentiality agreement with any Person subsequent to the Execution Date
that would restrict Seller’s ability to comply with any of the terms of this
Section 5.1, and represents that neither it nor any of its Subsidiaries is a
party to any such agreement.
5.1.5    Seller shall not take any action to exempt any Person (other than
Purchaser and its Affiliates) from the restrictions on “combinations” contained
in NRS 78.411 through 78.444, inclusive (or any similar provision of any other
Takeover Provision) or otherwise cause such restrictions not to apply, or agree
to do any of the foregoing.
5.2    Access and Information.
5.2.1    During the period commencing on the Execution Date and ending on the
earlier to occur of (a) the Closing and (b) the termination of this Agreement in
accordance with ARTICLE 9 (the “Pre-Closing Period”), upon reasonable notice,
Seller shall: (i) afford Purchaser and its Representatives reasonable access to
the properties and the Product Records and Seller Regulatory Documentation owned
or Controlled by Seller to the extent related to the Product Business, the
Purchased Assets, or the Assumed Liabilities; and (ii) furnish to Purchaser and
its Representatives such additional financial and operating data and other
information regarding the Product Business (or copies thereof) owned or
Controlled by Seller as Purchaser and its Representatives may from time to time
reasonably request; provided, however, that such access shall not unreasonably
disrupt Seller’s ordinary course operations. Notwithstanding anything to the
contrary contained in this Agreement, Seller shall not be required to disclose
any information or provide any such access if such disclosure or access would
reasonably be expected, in the reasonable judgment of Seller’s outside counsel,
to (i) violate applicable Law, including applicable antitrust Laws;
(ii) jeopardize any attorney/client privilege or other established legal
privilege; (iii) violate any term or confidentiality obligations owed to Third
Parties; or (iv) disclose any Trade Secrets not included in Seller Intellectual
Property or Seller Know-How.
5.2.2    As soon as reasonably practicable after the Execution Date, Seller
shall request the written consent of the Product Business Employees to the
disclosure of their respective official personnel files to Purchaser and, as
soon as practicable after the Execution Date and during the Pre-Closing Period,
Seller shall afford Purchaser and its Representatives access to the personnel
files of those Product Business Employees who provide such written consent. To
the extent reasonably requested by Purchaser, Seller shall arrange to permit
Purchaser to conduct interviews of any of the Product Business Employees as soon
as reasonably practicable after the Execution Date and during the Pre-Closing
Period; provided, however, that such access to Product Business Employees shall
not unreasonably disrupt Seller’s ordinary course operations and such access
will be at the Purchaser’s cost and expense.


38

--------------------------------------------------------------------------------

Exhibit 10.1




5.3    Ordinary Course of Business. Except (a) as set forth in Section 5.3 of
the Seller Disclosure Schedule or as otherwise contemplated by this Agreement or
any Ancillary Agreement; (b) as required by applicable Law; (c) for any actions
as expressly contemplated by this Agreement; or (d) as Purchaser shall otherwise
consent in writing from and after the Execution Date and during the Pre-Closing
Period (clauses (a) – (d), the “Ordinary Course of Business Exceptions”), the
Seller Parties shall (i) conduct the Product Business in substantially the same
manner as heretofore conducted and in the ordinary course of business consistent
with past practice (and will not accept any prepayments from Partners for
royalties or milestone payments); and (ii) use all commercially reasonable
efforts to: (A) preserve the Product Business and its goodwill and maintain its
relations and goodwill with (1) the Key Raw Material Suppliers; (2) licensors
and licensees; and (3) and other Persons having business relationships with the
Product Business; and (B) prosecute in good faith and maintain all the Seller
Owned Registered Product IP and, to the extent the Seller Parties have
prosecution rights pursuant to the Seller License Agreements, the Seller
Licensed Registered Product IP in the Purchased Assets. Prior to the Closing,
the Seller Parties shall not, and shall cause each of its Affiliates to not,
take any action that would, or that could reasonably be expected to, result in
any of the conditions set forth in ARTICLE 7 not being satisfied. In addition
(and without limiting the generality of the foregoing), except to the extent
constituting an Ordinary Course of Business Exception, the Seller Parties shall
not, and shall cause its Affiliates to not:
5.3.1    acquire any properties or assets that constitute Purchased Assets,
either tangible or intangible, other than in the ordinary course of business
consistent with past practice or with respect to binding orders entered into
prior to the Execution Date;
5.3.2    (i) settle or commence any Litigation or claim; or (ii) waive any
claims or rights of value, in either case in a manner that would constitute an
Assumed Liability or otherwise be materially adverse to the Product Business or
Purchased Assets from and after the Closing;
5.3.3    sell, transfer, lease, license or otherwise dispose of or encumber
(other than with a Permitted Encumbrance) any of the Purchased Assets, other
than inventory in the ordinary course of business consistent with past practice;
5.3.4    (a) terminate, amend or modify in any way, grant a license to, waive
any right under, or take any action or fail to take any action that would result
in a breach or constitute a default (with or without due notice or lapse of time
or both) under any of the Purchased Contracts (except in the ordinary course of
business consistent with past practice for Purchased Contracts that are not
related to Seller Intellectual Property requiring payment of less than One
Hundred Thousand Dollars ($100,000) on an annual basis); (b) grant a license
under or assign any of the Purchased Contracts or any Contract granting rights
in, to, or under Seller Intellectual Property; or (c) enter into any Contract
relating to the Product Business, other than in the ordinary course of business
consistent with past practice; provided, that notwithstanding anything herein to
the contrary, no Contract subject to this Section 5.3.4 entered into by the
Seller Parties during the Pre-Closing Period (other than the binding purchase
orders for Product entered into in the ordinary course of business consistent
with past practice and set forth on Section 5.3.4 of the Seller Disclosure
Schedule, which such schedule shall be delivered to Purchaser at least five (5)
Business Days prior to Closing) shall be


39

--------------------------------------------------------------------------------

Exhibit 10.1




added to Section 2.1.1(a) of the Seller Disclosure Schedule as a “Purchased
Contract” without the prior written consent of Purchaser;
5.3.5    other than in the ordinary course of business consistent with past
practice, materially alter its activities and practices with respect to
inventory levels of the Seller Product for sale in the Territory maintained at
the wholesale, chain, institutional or retail levels;
5.3.6    terminate, cancel, permit to lapse, amend, waive or modify any Seller
Authorizations;
5.3.7    with respect to the Product Business: make, change or revoke any
material Tax election; change any accounting method; file any amended Tax Return
or consent to any extension or waiver of any limitation period with respect to
any claim or assessment for Taxes; or enter into any closing agreement,
settlement or compromise of any claim or assessment or surrender or abandon any
claim to a refund, in each case in respect of Taxes;
5.3.8    (a) take any action which is intended, or known to, or reasonably
likely to have a Seller Material Adverse Effect; or (b) take or omit to take any
action which is intended, or known to, or reasonably likely to render any of the
Seller Parties’ representations or warranties untrue or misleading, or which
would be likely to result in a material breach of any of the Seller Parties’
covenants;
5.3.9    (a) adopt or amend in any material respect any Seller Benefit Plan (or
any plan that would be a Seller Benefit Plan if adopted) to the extent such
adoption or amendment would result in any breach of Section 5.3; or (b) enter
into or adopt any collective bargaining agreement or other Contract with any
labor organization, union or association relating to or affecting the Product
Business Employees; or
5.3.10    agree, commit or offer (in writing or otherwise) to take any of the
actions described in Sections 5.3.1 through 5.3.9.
5.4    Obligation to Consummate the Transaction. Each of the Parties agrees
that, subject to this Section 5.4, it shall use its reasonable best efforts to
take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary, proper or advisable to the extent permissible under applicable
Law, to consummate and make effective the Transactions and to ensure that the
conditions set forth in ARTICLE 7 are satisfied, insofar as such matters are
within the control of either of them. Without limiting the generality of the
foregoing, as soon as reasonably practicable after the Execution Date, the
Seller Parties shall use their reasonable best efforts to obtain Seller Third
Party Consents. Notwithstanding anything herein to the contrary, neither
Purchaser nor any of its Affiliates shall be under any obligation to, nor,
without Purchaser’s prior written consent (which consent may be withheld in
Purchaser’s sole discretion), shall the Seller Parties, (A) make proposals,
execute, agree or consent to or carry out agreements or submit to any court
order or other injunction, ruling or decree of any Governmental Authority (1)
providing for the sale or other disposition or holding separate of any assets of
Purchaser, any of its Affiliates or Subsidiaries or any of their Affiliates, or
the Seller Parties or the holding separate of any equity interests of any such
Person, or imposing or seeking to impose any limitation on the ability of


40

--------------------------------------------------------------------------------

Exhibit 10.1




Purchaser or any of its Affiliates, to own such assets or to acquire, hold or
exercise full rights of ownership of equity interests of the Seller Parties, or
(2) imposing or seeking to impose (x) any limitation whatsoever on the business
activities of Purchaser or any of its Affiliates or (y) any limitation on the
business activities of the Seller Parties, or (B) otherwise take any step to
avoid or eliminate any impediment which may be asserted or requested under any
antitrust Laws.
5.5    Notices.
5.5.1    Subject to Section 7.4, during the Pre-Closing Period, each Party shall
give prompt written notice to the other Party of any Litigation, examination or
audit in which such Party is involved as a party that concerns and would
reasonably be expected to materially and adversely affect the Product Business,
Purchased Assets or Assumed Liabilities or the other Party’s rights in the same
manner or that would otherwise reasonably be expected to have a Seller Material
Adverse Effect or Purchaser Material Adverse Effect, as applicable.
5.5.2    During the Pre-Closing Period, (a) Seller shall promptly notify
Purchaser in writing of any event, condition, fact or circumstance that
reasonably would be expected to make the satisfaction of any of the conditions
set forth in Section 7.1 or Section 7.2 impossible or unlikely; and (b)
Purchaser shall promptly notify Seller in writing of any event, condition, fact
or circumstance that reasonably would be expected to (i) make the satisfaction
of any of the conditions set forth in Section 7.1 or Section 7.3 impossible or
unlikely or (ii) cause Purchaser’s representations and warranties in Section 4.6
to be untrue in any respect prior to or as of the End Date.
5.5.3    No notification or update by Seller under Section 5.5.1 or Section
5.5.2 or by Purchaser under Section 5.5.1 or Section 5.5.2 shall be taken into
account (or, with respect to Seller, deemed to supplement or amend Seller
Disclosure Schedule) for the purpose of: (a) determining the accuracy of any
representation or warranty made by Seller or Purchaser, as applicable (for
purposes of ARTICLE 8 or otherwise); or (y) determining whether any of the
conditions set forth in Section 7.1, Section 7.2 or Section 7.3, as applicable,
has been satisfied.
ARTICLE 6    
ADDITIONAL COVENANTS    
6.1    Cooperation in Litigation and Investigations. Subject to Section 6.4 and
except as set forth in any Ancillary Agreement, from and after the Closing Date,
Purchaser and Seller shall fully cooperate with each other in the defense or
prosecution of any Litigation, examination or audit instituted prior to the
Closing or which may be instituted thereafter against or by either Party
relating to or arising out of the conduct of the Product Business or the
Exploitation or Manufacture of the Seller Product in the Territory prior to the
Closing (other than Litigation between Purchaser and the Seller Parties or their
respective Affiliates arising out of the Transactions or by the Ancillary
Agreements). In connection therewith, and except as set forth in any Ancillary
Agreement, from and after the Closing Date, each of the Seller Parties and
Purchaser shall make available to the other during normal business hours and
upon reasonable prior written notice, but without unreasonably disrupting its
business, all records relating exclusively to the Purchased Assets, the Assumed
Liabilities and the Excluded Liabilities to the extent maintained by or under
the Control of the requested Party and reasonably necessary to permit the
defense or investigation of any such


41

--------------------------------------------------------------------------------

Exhibit 10.1




Litigation, examination or audit (other than Litigation between Purchaser and
the Seller Parties or their respective Affiliates arising out of the
Transactions or by the Ancillary Agreements, with respect to which applicable
rules of discovery shall apply), and shall preserve and retain all such records
for eighteen (18) months; provided, however, that either Party may restrict the
foregoing access to the extent that such access (i) violates applicable Law,
including applicable antitrust Laws; (ii) jeopardizes any attorney/client
privilege or other established legal privilege; or (iii) violates any
confidentiality obligations owed to Third Parties. The Party requesting such
cooperation shall pay the reasonable out-of-pocket costs and expenses of
providing such cooperation (including legal fees and disbursements) incurred by
the Party providing such cooperation and by its Representatives, and any
applicable Taxes in connection therewith.
6.2    Further Assurances    
6.2.1    Each of the Seller Parties and Purchaser shall, at any time or from
time to time after the Closing, at the request and expense of the other, execute
and deliver to the other all such instruments and documents or further
assurances as the other may reasonably request in order to (a) vest in Purchaser
all of the rights, title and interests of the Seller Parties and their
Affiliates in and to the Purchased Assets as contemplated hereby; (b) effectuate
Purchaser’s assumption of the Assumed Liabilities; and (c) grant to each Party
all rights contemplated herein to be granted to such Party under the Ancillary
Agreements. Without limitation of the foregoing, except as expressly set forth
in the Ancillary Agreements, neither the Seller Parties nor Purchaser shall have
any obligation to assist or otherwise participate in the amendment or
supplementation of the Purchased Regulatory Approvals or otherwise to
participate in any filings or other activities relating to the Purchased
Regulatory Approvals other than as necessary to effect the assignment thereof to
Purchaser in connection with the Closing pursuant to this Agreement.
6.2.2    To the extent that the Seller Parties’ rights under any Purchased
Contract or Regulatory Approval may not be assigned without the approval,
consent or waiver of another Person and such approval, consent or waiver has not
been obtained prior to the Closing, the Closing shall proceed without the
assignment of such Purchased Asset and this Agreement shall not constitute an
agreement for the sale, assignment, transfer, conveyance or delivery of such
Purchased Asset; provided, however, that nothing in this Section 6.2.2 shall be
deemed to waive Purchaser’s rights not to consummate the Transactions if the
conditions to its obligations set forth in ARTICLE 7 have not been satisfied. In
the event that the Closing proceeds without the sale, assignment, transfer,
conveyance or delivery of any Purchased Asset (regardless of whether such
Closing occurs as a result of Purchaser waiving its obligations set forth in
ARTICLE 7 or otherwise), then following the Closing, the Seller Parties shall
use its commercially reasonable efforts to obtain all necessary approvals,
consents and waivers to the assignment and transfer thereof, and Purchaser shall
use its commercially reasonable efforts to assist and cooperate with the Seller
Parties in connection therewith; provided, that until any such approval, consent
or waiver is obtained and the related Purchased Asset is transferred and
assigned to Purchaser or Purchaser’s designee, the Seller Parties shall use
their commercially reasonable efforts to provide to Purchaser substantially
comparable benefits thereof and enforce, at the request of and for the account
of Purchaser, any rights of the Seller Parties arising under any such Purchased
Asset against any Person, and shall sublicense to Purchaser all Intellectual
Property Rights under any agreements contained in the Purchased Assets,


42

--------------------------------------------------------------------------------

Exhibit 10.1




which but for this Section 6.2.2 are not assigned (including all Intellectual
Property Rights granted to any of the Seller Parties under the Design,
Development and Exclusive License Agreement dated as of May 29, 2013 with
Duoject Medical Systems Inc.); and provided further, to the extent that
Purchaser is provided with benefits of any such Purchased Asset, Purchaser shall
perform the obligations of the Seller Parties thereunder only after the Closing.
It is understood and agreed that, in the event of the Seller Parties’ or an
Affiliate’s inability to assign or transfer a Purchased Contract identified on
Section 2.1.1(a) of the Seller Disclosure Schedule, the Seller Parties or the
applicable Affiliate shall remain responsible for completion of the applicable
Purchased Contract as Purchaser’s agent, and at Purchaser’s sole expense as
described in the Transition Services Agreement. Once authorization, approval,
consent or waiver for the sale, assignment, transfer, conveyance or delivery of
any such Purchased Asset not sold, assigned, transferred, conveyed or delivered
at the Closing is obtained, the Seller Parties shall assign, transfer, convey
and deliver such Purchased Asset to Purchaser at no additional cost to
Purchaser.
6.3    Publicity. No public announcement related to this Agreement or the
Transactions will be issued without the joint approval of Seller and Purchaser,
which approval shall not be unreasonably withheld, conditioned or delayed,
except in any public disclosure which either Seller or Purchaser, in its good
faith judgment, believes is required by applicable Law or by any stock exchange
on which its securities or those of its Affiliates are listed. If either Party,
in its good faith judgment, believes such disclosure is required, such Party
will use its commercially reasonable efforts to consult with the other Party and
its Representatives, and to consider in good faith any revisions proposed by the
other Party or its Representatives, as applicable, prior to making (or prior to
any of its Affiliates making) such disclosure, and shall limit such disclosure
to only that information which is legally required to be disclosed.
Notwithstanding the foregoing, the Parties shall be permitted to issue a press
release announcing the execution of this Agreement and the Transactions,
substantially in the form of Exhibit F attached hereto, following the execution
of this Agreement and, to the extent required pursuant to U.S. securities laws
and the rules and regulations promulgated thereunder, shall be permitted to
include descriptions and copies of this Agreement in their respective filings
with the SEC. Nothing herein shall prohibit a Party to issue a press release
that includes information that was previously made public without such Party’s
violation of this Section 6.3.
6.4    Confidentiality.
6.4.1    Prior to the Closing, all Confidential Information provided by one
Party (or its Representatives) (collectively, the “Disclosing Party” with
respect to such information) to the other Party (or its Representatives)
(collectively, the “Receiving Party” with respect to such information) shall be
subject to and treated in accordance with the terms of the Confidentiality
Agreement. As used in this Section 6.4, “Confidential Information” means, as to
a Party (a) all information disclosed by such Party (or its Representatives) to
the Receiving Party in connection with this Agreement or any Ancillary
Agreement, including all information with respect to the Disclosing Party’s
licensors, licensees or Affiliates; (b) all information disclosed to the
Receiving Party by the Disclosing Party under the Confidentiality Agreement; and
(c) all memoranda, notes, analyses, compilations, studies and other materials
prepared by or for the Receiving Party to the extent containing or reflecting
the information in the preceding clause (a) or (b). Notwithstanding


43

--------------------------------------------------------------------------------

Exhibit 10.1




the foregoing, Confidential Information shall not include information that, in
each case as demonstrated by competent written documentation:
(a)    was already known to the Receiving Party or its Affiliates, other than
under an obligation of confidentiality, at the time of disclosure by the
Disclosing Party;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party other than through any act or
omission of the Receiving Party in breach of this Agreement or the
Confidentiality Agreement or through any act or omission of a Third Party under
an obligation to the Disclosing Party; or
(d)    is subsequently disclosed to the Receiving Party by a Third Party without
obligations of confidentiality with respect thereto.
6.4.2    From and after the Closing, (a) all Confidential Information obtained
by Seller (or its Representatives) from Purchaser (or its Representatives); and
(b) all Confidential Information to the extent relating to the Product Business,
the Purchased Assets or the Assumed Liabilities ((a) and (b), collectively, the
“Purchaser Confidential Information”) shall be deemed to be Confidential
Information disclosed by Purchaser to Seller for purposes of this Section 6.4
and shall be used by Seller solely as required to (i) perform its obligations or
exercise or enforce its rights under this Agreement or any Ancillary Agreement;
or (ii) comply with applicable Law (each of (i) and (ii), a “Seller Permitted
Purpose”), and for no other purpose. For a period of ten (10) years after the
Closing Date, Seller shall not disclose, or permit the disclosure of, any of
Purchaser Confidential Information to any Person except those Persons to whom
such disclosure is necessary in connection with any Seller Permitted Purpose and
Seller shall not use Purchaser Confidential Information except in connection
with Seller Permitted Purpose. Seller shall treat, and will cause its Affiliates
and the Representatives of Seller or any of its Affiliates to treat, Purchaser
Confidential Information as confidential, using the same degree of care as
Seller normally employs to safeguard its own confidential information from
unauthorized use or disclosure, but in no event less than a reasonable degree of
care.
6.4.3    All Confidential Information obtained by Purchaser (or its
Representatives) from Seller (or its Representatives) other than Purchaser
Confidential Information (the “Seller Confidential Information”) shall be used
by Purchaser solely as required to (a) perform its obligations or exercise or
enforce its rights under this Agreement or any Ancillary Agreement; or (b)
comply with applicable Law (each of (a) and (b), a “Purchaser Permitted
Purpose”), and for no other purpose. For a period of ten (10) years after the
Closing Date, Purchaser shall not disclose, or permit the disclosure of, any of
Seller Confidential Information to any Person except to its employees and
consultants under a duty of confidentiality or to Persons to whom such
disclosure is necessary in connection with a Purchaser Permitted Purpose and
Purchaser shall not use, or permit the use of, Seller Confidential Information,
except in connection with a Purchaser Permitted Purpose or other internal
business purpose. Purchaser shall treat, and will cause its Affiliates and the


44

--------------------------------------------------------------------------------

Exhibit 10.1




Representatives of Purchaser or any of its Affiliates to treat, Seller
Confidential Information as confidential, using the same degree of care as
Purchaser normally employs to safeguard its own confidential information from
unauthorized use or disclosure, but in no event less than a reasonable degree of
care.
6.4.4    In the event either Party is requested pursuant to, or required by,
applicable Law to disclose any of the other Party’s Confidential Information
(i.e., Seller Confidential Information or Purchaser Confidential Information, as
applicable), it will notify the other Party in a timely manner so that such
Party may seek a protective order or other appropriate remedy or, in such
Party’s sole discretion, waive compliance with the confidentiality provisions of
this Agreement. Each Party will cooperate in all reasonable respects in
connection with any reasonable actions to be taken for the foregoing purpose. In
any event, the Party requested or required to disclose such Confidential
Information may furnish it as requested or required pursuant to applicable Law
(subject to any such protective order or other appropriate remedy) without
liability hereunder, provided, that such Party furnishes only that portion of
the Confidential Information which such Party is advised by an opinion of its
counsel is legally required, and if confidential treatment is available such
Party exercises reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded such Confidential Information.
6.4.5    Nothing in this Section 6.4 shall be construed as preventing or in any
way inhibiting either Party from complying with applicable Law governing
activities and obligations undertaken pursuant to this Agreement or any
Ancillary Agreement in any manner which it reasonably deems appropriate. Either
Party may disclose information relating to this Agreement to the SEC or any
securities exchange or any Governmental Authority if required by applicable Law,
provided, that the Disclosing Party shall: (a) unless prohibited by applicable
Law, provide the other Party with reasonable advance notice of and an
opportunity to comment on any such required disclosure; (b) if requested by such
other Party, seek, or cooperate with such Party’s efforts to obtain,
confidential treatment or a protective order with respect to any such disclosure
to the extent available at the Disclosing Party’s expense; and (c) take into
consideration the comments of such other Party in any such disclosure or request
for confidential treatment or protective order; provided, however, that a Party
shall not be required to provide any notice to the other Party with respect to
any disclosure in any securities filings (including 10-K filings and 10-Q
filings) that discloses information that has been previously disclosed in an
earlier filing or press release or that reports aggregate financial results
related to this Agreement.
6.5    Reserved.
6.6    Regulatory Responsibilities.
6.6.1    From and after the Closing, subject to the terms of the Transition
Services Agreement and except as required by a Party to comply with applicable
Law or to exercise its rights and obligations hereunder or under any other
Ancillary Agreement, Purchaser shall have the sole right and responsibility for
preparing, obtaining and maintaining all Regulatory Approvals necessary for the
Product Business in the Territory, and for conducting communications with
Governmental Authorities of competent jurisdiction, for Seller Products in the
Territory.


45

--------------------------------------------------------------------------------

Exhibit 10.1




6.6.2    Subject to the terms of the Transition Services Agreement from and
after the Closing, the Seller Parties shall support Purchaser, as may be
reasonably necessary and practicable, at Purchaser’s cost and expense (unless
otherwise provided in this Agreement), in preparing, obtaining and maintaining
all Regulatory Approvals for the Seller Products in the Territory, including
providing necessary documents or other materials required by applicable Law for
Purchaser to obtain or maintain such Regulatory Approvals, in each case, in
accordance with the terms and conditions of this Agreement.
6.6.3    Except to the extent otherwise provided in the Transition Services
Agreement, from and after the Closing, the Seller Parties shall provide
Purchaser with (i) copies of all written or electronic correspondence relating
to any Seller Product in the Territory received by the Seller Parties, their
Affiliates, licensees, sublicensees or distributors from, or submitted by the
Seller Parties, their Affiliates, licensees, sublicensees or distributors to,
Regulatory Authorities; and (ii) copies of all meeting minutes and other similar
summaries of all meetings, conferences and discussions held by the Seller
Parties with Regulatory Authorities to the extent relating to any Seller Product
in the Territory, including copies of all contact reports produced by the Seller
Parties and their Affiliates, licensees, sublicensees and distributors, in each
case ((i) and (ii)), within ten (10) Business Days after the Seller Parties’
receipt, submission or production of the foregoing, as applicable. To the extent
applicable, the Seller Parties shall provide Purchaser a draft of any written
response thereto reasonably in advance (in light of the prevailing
circumstances) of submitting such response to the applicable Regulatory
Authorities.
6.7    Pharmacovigilance Obligations. After the Closing, subject to the
Transition Services Agreement, the Seller Parties shall promptly provide
Purchaser an electronic copy of the CIOMS I form for all legacy data of Adverse
Events recorded prior to the Closing with respect to any Seller Product that is
within the Seller Parties’ (or their Affiliate’s, as appropriate) possession,
for inclusion in Purchaser’s safety database for the Seller Product. After the
Closing, Purchaser shall have all responsibility for required reporting of
Adverse Events with respect to Seller Products in the Territory.
6.8    Medical and Other Inquiries. Except to the extent otherwise provided in
the Transition Services Agreement, from and after the Closing Date, Purchaser or
its designee (a) shall be responsible for, and shall handle and respond to, all
customer complaints and inquiries (including medical and non-medical inquiries)
related to any Seller Product used, marketed, distributed or sold in the
Territory; and (b) shall be responsible for, and shall conduct, all
correspondence and communication with physicians and other health care
professionals relating to Seller Products in the Territory. Purchaser shall keep
such records and make such reports as shall be reasonably necessary to document
such communications in compliance with applicable Law.
6.9    Commercialization. Other than as set forth in Section 6.9 of the Seller
Disclosure Schedule, from and after the Closing Date, (unless otherwise provided
in this Agreement) (a) Purchaser, at its own cost and expense, shall be
responsible for and have sole discretion over the commercialization, marketing
strategy, promotion, distribution and sale of Seller Products in the Territory
and shall independently determine and set prices for Seller Products in the
Territory, including the selling price, volume discounts, rebates, chargeback
claims, and similar matters; (b)


46

--------------------------------------------------------------------------------

Exhibit 10.1




Purchaser shall be responsible, at its own cost and expense, for all marketing,
advertising and promotional materials related to Seller Products in the
Territory; and (c) Purchaser or its Affiliates shall be responsible for
receiving and processing all orders, undertaking all invoicing, collection and
receivables, and providing all customer service related to the sale of Seller
Products in the Territory.
6.10    Certain Tax Matters.
6.10.1    Transfer Taxes and Apportioned Obligations.
(a)    All sales, use, goods and services, value added, excise, and other Taxes
(but excluding any Taxes based on or attributable to income for capital gains),
duties or charges of a similar nature imposed by any Governmental Authority, or
other taxing authority in connection with the transfer of the Purchased Assets
or Product Business to Purchaser (collectively, “Transfer Taxes”) shall be borne
fifty percent (50%) by Purchaser and fifty percent (50%) by Seller. Purchaser
shall prepare any Tax Return relating to any Transfer Tax at its expense, and
the Party responsible for filing such Tax Return shall file it at its expense,
provided, that Purchaser shall deliver a copy of such Tax Return to Seller at
least five (5) Business Days prior to the due date for such Tax Return and the
Party not filing such Tax Return shall deliver to the other Party such Party’s
fifty percent (50%) share of the Transfer Tax due in connection with filing such
Tax Return at least two (2) Business Days prior to such due date. Each of Seller
and Purchaser shall take any action reasonably requested by the other Party in
connection with preparing and filing any Tax Return relating to any Transfer
Tax, and shall use commercially reasonable efforts to minimize obligations
relating to Transfer Taxes as a result of the Transactions.
(b)    All personal property and similar ad valorem obligations levied with
respect to the Purchased Assets for the Territory for a Straddle Period
(collectively, the “Apportioned Obligations”) shall be apportioned between
Seller and Purchaser based on the number of days of such Straddle Period
included in the Pre-Closing Tax Period and the number of days of such Straddle
Period included in the Post-Closing Tax Period. Seller shall be liable for the
proportionate amount of such Apportioned Obligations that is attributable to the
Pre-Closing Tax Period, and Purchaser shall be liable for the proportionate
amount of such Apportioned Obligations that is attributable to the Post-Closing
Tax Period.
(c)    Apportioned Obligations and Transfer Taxes shall be timely paid, and all
applicable filings, reports and returns shall be filed, as provided by
applicable Law. With respect to the Apportioned Obligations, the paying Party
shall be entitled to reimbursement from the non-paying Party in accordance with
Section 6.10.1(b). Upon payment of any such Apportioned Obligation, the paying
Party shall present a statement to the non-paying Party setting forth the amount
of reimbursement to which the paying Party is entitled under Section 6.10.1(b)
together with such supporting evidence as is reasonably necessary to calculate
the amount to be reimbursed. Except to the extent it has already paid such
reimbursement pursuant to the indemnification provisions in Section 8.3, the
non-paying Party shall make such reimbursement promptly but in no event later
than ten (10) days after the presentation of such statement.


47

--------------------------------------------------------------------------------

Exhibit 10.1




6.10.2    Cooperation and Exchange of Information. Each of Seller and Purchaser
shall (a) provide the other with such assistance as may reasonably be requested
by the other in connection with the preparation of any Tax Return, audit or
other examination by any taxing authority or judicial or administrative
proceeding relating to Liability for Taxes in connection with the Product
Business or the Purchased Assets; (b) retain and provide the other with any
records or other information that may be relevant to such Tax Return, audit or
examination, proceeding or determination; and (c) inform the other of any final
determination of any such audit or examination, proceeding or determination that
affects any amount required to be shown on any Tax Return of the other for any
period.
6.10.3    Survival of Covenants. The covenants contained in this Section 6.10
shall survive until the expiration of the applicable statute of limitations
(including extensions thereof).
6.11    Accounts Receivable and Payable.
6.11.1     Accounts Receivable. The Parties acknowledge and agree that all
Accounts Receivable outstanding on the Closing Date shall remain the property of
the Seller Parties or their Affiliates and shall be collected by the Seller
Parties or their Affiliates subsequent to the Closing. In the event that,
subsequent to the Closing, Purchaser or an Affiliate of Purchaser receives any
payments from any obligor with respect to an Account Receivable, then Purchaser
shall, within thirty (30) days of receipt of such payment, remit the full amount
of such payment to the Seller Parties. In the case of the receipt by Purchaser
of any payment from any obligor of both the Seller Parties and Purchaser then,
unless otherwise specified by such obligor, such payment shall be applied first
to amounts owed to Purchaser with the excess, if any, remitted to the Seller
Parties. In the event that, subsequent to the Closing, the Seller Parties or any
of their Affiliates receives any payments from any obligor with respect to an
account receivable of Purchaser for any period after the Closing Date, then the
Seller Parties shall, within thirty (30) days of receipt of such payment, remit
the full amount of such payment to Purchaser. In the case of the receipt by the
Seller Parties of any payment from any obligor of both the Seller Parties and
Purchaser then, unless otherwise specified by such obligor, such payment shall
be applied first to amounts owed to the Seller Parties with the excess, if any,
remitted to Purchaser.
6.11.2     Accounts Payable. In the event that, subsequent to the Closing,
Purchaser or an Affiliate of Purchaser receives any invoices from any Third
Party with respect to any account payable or other Liability of the Product
Business that constitutes an Excluded Liability, then Purchaser shall, within
thirty (30) days of receipt of such invoice, provide such invoice to the Seller
Parties. In the event that, subsequent to the Closing, the Seller Parties or any
of its Affiliates receives any invoices from any Third Party with respect to any
account payable of Purchaser or any of its Affiliates for any period after the
Closing that constitutes an Assumed Liability, then the Seller Parties shall,
within thirty (30) days of receipt of such invoice, provide such invoice to
Purchaser.
6.11.3     In the event of a conflict or ambiguity between this Section 6.11 and
any applicable section of the Transition Services Agreement, the Transition
Services Agreement shall control.


48

--------------------------------------------------------------------------------

Exhibit 10.1




6.12    Release of Encumbrances.      On or prior to the Closing, the Seller
Parties shall (a) take all actions necessary to extinguish or cause to be
extinguished, as the case may be, all Encumbrances on the Purchased Assets,
arising in connection with any debt financing (which, for the avoidance of
doubt, shall include the payoff of all outstanding bank debt of Seller as set
forth on Section 6.12 of the Seller Disclosure Schedule), in each case on terms
reasonably satisfactory to Purchaser; and (b) file in the appropriate
jurisdictions termination statements of Uniform Commercial Code financing
statements (or equivalent filings in jurisdictions outside the United States)
that have been filed by the holders of such Encumbrances with respect to the
Seller Parties or any of the Purchased Assets, to Purchaser’s reasonable
satisfaction. In the event that, after the Closing, any such lienholder asserts
any Encumbrance or security interest in the Purchased Assets, the Seller Parties
shall, upon written request from Purchasers, take all actions necessary to
obtain a release from such lienholder of all such Encumbrances or security
interests.
ARTICLE 7    
CONDITIONS PRECEDENT    
7.1 Conditions to Obligations of Purchaser and the Seller Parties. The
obligations of Purchaser and the Seller Parties to complete the Transactions are
subject to the satisfaction at or prior to the Closing of the following
conditions:
7.1.1    No Adverse Law; No Injunction. No Law shall have been enacted, entered,
promulgated or enforced by any Governmental Authority that prohibits the
consummation of all or any part of the Transactions or the Ancillary Agreements,
and no order by any Governmental Authority restraining, enjoining or otherwise
preventing the consummation of the Transactions shall be in effect.
7.1.2    Litigation.
(a)    There shall not be pending or threatened Litigation by a Governmental
Authority, and neither Purchaser nor the Seller Parties shall have received any
written communication from any Governmental Authority in which such Governmental
Authority indicates that it intends to commence any Litigation or take any other
action (a) challenging or seeking to restrain or prohibit any of the
Transactions; (b) that will have, or would be reasonably likely to have, the
effect of preventing, delaying or making illegal any of the Transactions; (c)
seeking to prohibit or limit the ownership or operation by Purchaser or any of
its Subsidiaries of any portion of the business or assets of Purchaser
(including the Product Business), or any of its Subsidiaries, or to compel
Purchaser, or any of its Subsidiaries to dispose of or hold separate any portion
of the business or assets of Purchaser (including the Product Business), the
Seller Parties, in each case as a result of the Transactions; (d) seeking to
impose limitations on the ability of Purchaser to acquire or hold, or exercise
full rights of ownership of, the Purchased Assets; or (e) seeking to prohibit
Purchaser or any of its Subsidiaries from effectively controlling in any respect
the Product Business.
(b)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or order (whether temporary, preliminary or


49

--------------------------------------------------------------------------------

Exhibit 10.1




permanent) that has the effect of making the Transactions illegal or otherwise
prohibiting the consummation of such Transactions.
7.2    Conditions to Obligations of Purchaser. The obligation of Purchaser to
complete the Transactions is subject to the satisfaction or waiver by Purchaser
at or prior to the Closing of the following additional conditions:
7.2.1    Representations and Warranties. Each of (a) the representations and
warranties of the Seller Parties set forth in this Agreement in Section 3.1
(Entity Status), Section 3.2 (Authority), Section 3.4 (No Broker), Section 3.6
(Title to Purchased Assets) and Section 3.13 (Sufficiency of Purchased Assets)
(collectively, the “Seller Fundamental Representations”), disregarding all
qualifications and exceptions contained therein relating to materiality, Seller
Material Adverse Effect or other materiality qualifications, shall each be true
and correct in all material respects on and as of the Execution Date and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date (except to the extent that any representation or warranty is
limited by its terms to a specific date or range of dates (in which case such
representation and warranty need only be true and correct on the date or during
the range of dates so specified)); and (b) all other representations and
warranties of the Seller Parties, disregarding all qualifications and exceptions
contained therein relating to materiality, Seller Material Adverse Effect or
other materiality qualifications, shall each be true and correct in all material
respects on and as of the Execution Date and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date, except to
the extent that any representation or warranty is limited by its terms to a
specific date or range of dates (in which case such representation and warranty
need only be true and correct on the date or during the range of dates so
specified), except where the failure of any representation and warranty in this
clause (b) to be so true and correct, individually or in the aggregate, has not
had or would not reasonably be expected to have a Seller Material Adverse
Effect.
7.2.2    Covenants. The Seller Parties shall have performed and complied in all
material respects with all covenants, agreements and obligations required to be
performed or complied with on or prior to the Closing Date;
7.2.3    No Seller Material Adverse Effect. Since the Execution Date, no Seller
Material Adverse Effect shall have occurred; and
7.2.4    Closing Deliveries. The Seller Parties shall have delivered to
Purchaser each of the items listed in Section 2.4.2(a).
7.3    Conditions to Obligations of the Seller Parties. The obligation of the
Seller Parties to complete the Transactions is subject to the satisfaction or
waiver by the Seller Parties at or prior to the Closing of the following
additional conditions:
7.3.1    Representations and Warranties. Each of (a) the representations and
warranties of Purchaser set forth in this Agreement in Section 4.1 (Corporate
Status), Section 4.2 (Authority), and Section 4.4 (No Broker), (collectively,
the “Purchaser Fundamental Representations”), disregarding all qualifications
and exceptions contained therein relating to materiality, Purchaser Material
Adverse Effect or other materiality qualifications, shall each be true and
correct in all


50

--------------------------------------------------------------------------------

Exhibit 10.1




material respects on and as of the Execution Date and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date
(except to the extent that any representation or warranty is limited by its
terms to a specific date or range of dates (in which case such representation
and warranty need only be true and correct on the date or during the range of
dates so specified)); and (b) and all other representations and warranties of
Purchaser, disregarding all qualifications and exceptions contained therein
relating to materiality or other materiality qualifications, shall each be true
and correct in all material respects on and as of the Execution Date and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date, except to the extent that any representation or warranty is
limited by its terms to a specific date or range of dates (in which case such
representation and warranty need only be true and correct on the date or during
the range of dates so specified), except where the failure of any representation
and warranty in this clause (b) to be so true and correct, individually or in
the aggregate, has not had or would not reasonably be expected to result in a
Purchaser Material Adverse Effect.
7.3.2    Covenants. Purchaser shall have performed and complied in all material
respects with all covenants, agreements and obligations required to be performed
or complied with on or prior to the Closing Date; and
7.3.3    Closing Deliveries. Purchaser shall have delivered to the Seller
Parties each of the items listed in Section 2.4.2(b).
7.4    Frustration of Closing Conditions. With respect to the condition to
Purchaser’s and the Seller Parties’ respective obligations to consummate the
Transactions as provided hereunder and each Party’s right to terminate this
Agreement as provided in Section 9.1, neither Purchaser nor the Seller Parties
may rely on the failure of any condition set forth in this ARTICLE 7 to be
satisfied if such failure was caused by such Party’s failure to act in good
faith or to use its reasonable best efforts to cause the condition to be
satisfied to the extent required by Section 5.4.
ARTICLE 8    
INDEMNIFICATION    
8.1    Survival.
8.1.1    Survival of Representations and Warranties.     The representations and
warranties of Purchaser and the Seller Parties contained herein and any other
certificate or document delivered pursuant to this Agreement or any Transaction
Document shall survive the Closing Date and shall expire on the applicable
Expiration Date as set forth in Section 8.1.3.
8.1.2    Survival of Covenants. The covenants and agreements of the Parties
hereto contained in this Agreement shall survive the Closing Date and remain in
full force for the applicable periods described therein or, if no such period is
specified, until fully performed.
8.1.3    Claims Period. Any claim for indemnification by a Party under this
ARTICLE 8 shall be made by giving an Indemnification Certificate or Claim
Notice, as applicable, of a good faith claim to the other Party in accordance
with Section 8.4 on or before the applicable Expiration


51

--------------------------------------------------------------------------------

Exhibit 10.1




Date, or the claim under this ARTICLE 8 shall be invalid. For purposes of this
Agreement, “Expiration Date” means:
(a)    the fifteen (15) month anniversary of the Closing Date for claims for
indemnification based on a breach of a representation or warranty; provided,
however, for claims for indemnification based on a breach of Seller Fundamental
Representations or Purchaser Fundamental Representations, “Expiration Date”
shall mean the date that the applicable statute of limitations (including any
extensions thereof) expires with respect to such claim;
(b)    for claims for indemnification based on a breach of a covenant which by
its terms contemplates performance after the Closing Date but expires on a date
certain, ninety (90) days after such date certain;
(c)    for claims for indemnification based on a breach of a covenant which by
its terms contemplates performance after the Closing Date but does not expire on
a date certain, the date that the applicable statute of limitations (including
any extensions thereof) expires with respect to such claim; and
(d)    for claims to indemnify an Indemnified Party pursuant to Sections
8.3.1(d), 8.3.1(e), 8.3.2(c), 8.3.2(d), or 8.3.2(e), the date that the
applicable statute of limitations (including any extensions thereof) expires
with respect to such claim.
8.2    Effect of Investigation, Knowledge or Waiver. The right to
indemnification or other remedy based on the representations, warranties,
covenants and agreements herein will not be affected by any investigation
conducted with respect to, or any knowledge acquired (or capable of being
acquired by the Party seeking indemnification), at any time (including as a
result of any notices delivered pursuant to Section 10.2), whether before or
after the execution and delivery of this Agreement, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or agreement. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification,
reimbursement, or other remedy based on such representations, warranties,
covenants and obligations. The Parties acknowledge and agree that with respect
to the right to indemnification, reimbursement, or other remedy based on a
breach of a representation or warranty, the Party seeking indemnification shall
not have any obligation to prove reliance upon such representation or warranty.
8.3    Indemnification.
8.3.1    Indemnification by the Seller Parties. Following the Closing, but
subject to the provisions of this ARTICLE 8, the Seller Parties shall indemnify,
defend and hold harmless Purchaser and its Representatives (collectively,
“Purchaser Indemnitees”) from and against, and shall compensate and reimburse
each of Purchaser Indemnitees for, any and all Losses suffered or incurred by
any Purchaser Indemnitee or to which any Purchaser Indemnitee may otherwise
become subject arising out of or related to:


52

--------------------------------------------------------------------------------

Exhibit 10.1




(a)    any inaccuracy in or breach by the Seller Parties of any of the
representations or warranties made by the Seller Parties: (i) in this Agreement;
or (ii) in any certificate delivered on behalf of the Seller Parties pursuant to
Section 2.4.2(a)(ii) (in each case of the foregoing clauses (i) and (ii),
without giving effect to any “material”, “in all material respects”, and “Seller
Material Adverse Effect” qualification limiting the scope of such representation
or warranty for purposes of determining the amount of Losses and for purposes of
determining whether a breach has occurred);
(b)    any failure of the Seller Parties to perform or any breach by the Seller
Parties of any of their covenants, agreements or obligations contained in this
Agreement;
(c)    any Excluded Liability;  
(d)    any failure of the Seller Parties to comply with any applicable bulk
sales statute in connection with the Transactions; or
(e)    any failure of the Seller Parties to pay Transfer Taxes or Apportioned
Obligations allocated to the Seller Parties under Section 6.10.1;
provided, however, that the Seller Parties shall not be required to indemnify
any Purchaser Indemnitee to the extent that such Losses arise out of or result
from (i) the gross negligence or willful misconduct of any Purchaser Indemnitee;
or (ii) any claim for Losses that is indemnifiable by Purchaser under Section
8.3.2.
8.3.2    Indemnification by Purchaser. Following the Closing, but subject to the
provisions of this ARTICLE 8, Purchaser shall indemnify and hold harmless the
Seller Parties and their Representatives (collectively, “Seller Indemnitees”)
from and against and shall compensate and reimburse each of Seller Indemnitees
for, any and all Losses suffered or incurred by any Seller Indemnitee or to
which any Seller Indemnitee may otherwise become subject arising out of or
related to:
(a)    any inaccuracy in or breach by Purchaser of any of the representations or
warranties made by Purchaser: (i) in this Agreement or (ii) in any certificate
delivered on behalf of Purchaser pursuant to Section 2.4.2(b)(ii) (in each case
of the foregoing clauses (i) and (ii), without giving effect to any “material”,
“in all material respects”, and “Purchaser Material Adverse Effect”
qualification limiting the scope of such representation or warranty for purposes
of determining the amount of Losses and for purposes of determining whether a
breach or inaccuracy has occurred);
(b)    any failure of Purchaser to perform or any breach by Purchaser of any of
its covenants, agreements or obligations contained in this Agreement;
(c)    any Assumed Liability;
(d)    any Product sold by or on behalf of Purchaser or any of its Affiliates on
or after the Closing Date except to the extent any component thereof was


53

--------------------------------------------------------------------------------

Exhibit 10.1




manufactured by or on behalf of the Seller Parties or their Affiliates or
Partners prior to the Closing Date and such claim arises out of such Product’s
manufacturing and such component is included in the Product Inventory; or
(e)    any failure of Purchaser to pay Transfer Taxes or Apportioned Obligations
allocated to Purchaser under Section 6.10.1;
provided, however, that Purchaser shall not be required to indemnify any Seller
Indemnitee to the extent that such Losses arise out of or result from (i) the
gross negligence or willful misconduct of any Seller Indemnitee; or (ii) any
claim for Losses that is indemnifiable by the Seller Parties under Section
8.3.1.
8.4    Claim Procedure.
8.4.1    Indemnification Claim Procedure. Except as provided in Section 8.4.2
with respect to Third Party claims, in the event of a claim made by a Purchaser
Indemnitee or a Seller Indemnitee (the “Indemnified Party”), the Indemnified
Party shall give reasonably prompt written notice to the other Party (the
“Indemnifying Party”), which notice (an “Indemnification Certificate”) shall:
(a) state that the Indemnified Party has paid or properly accrued or in good
faith anticipates that it will have to pay or accrue Losses that are subject to
indemnification by the Indemnifying Party pursuant to Section 8.3.1 or Section
8.3.2, as applicable; and (b) specify in reasonable detail the facts and
circumstances supporting the Indemnified Party’s claim for indemnification (to
the extent known) and contain a non-binding preliminary, good faith estimate of
the amount to which the Indemnified Party claims to be entitled (to the extent
known); provided, however, that the failure to give reasonably prompt notice
shall not relieve the applicable Indemnifying Party of its indemnification
obligations under this Agreement except to the extent that the Indemnifying
Party is materially prejudiced by any delay in receiving such notice. In the
event that the Indemnifying Party agrees to or is determined to have an
obligation to indemnify or reimburse the Indemnified Party for Losses as
provided in this ARTICLE 8, the Indemnifying Party shall, subject to the
provisions of this Section 8.4.1, promptly (but in any event, within thirty (30)
days of receipt of the Indemnification Certificate) pay such amount to the
Indemnified Party by wire transfer of immediately available funds to the account
specified in writing by the Indemnified Party. If the Indemnifying Party objects
to all or a portion of the Indemnified Party’s claim made in the Indemnification
Certificate, the Indemnifying Party will notify the Indemnified Party of such
objection by delivering a written statement (the “Objection Notice”) to the
Indemnifying Party within sixty (60) days following receipt of the
Indemnification Certificate (the “Response Period”). The Objection Notice shall
indicate whether the Indemnifying Party objects to all or only a portion of the
claim specified in the Indemnification Certificate and shall specify in
reasonable detail the facts and circumstances supporting the Indemnifying
Party’s basis and reasons for such objection. An Indemnifying Party’s failure to
deliver an Objection Notice in accordance with the provisions of this Section
8.4.1 within the Response Period to any claim set forth in an Indemnification
Certificate shall be deemed to be the Indemnifying Party’s acceptance of, and
waiver of any objections to, such claim and the Indemnifying Party shall be
deemed to have agreed that an amount equal to the full claimed amount specified
in the Indemnification Certificate is owed to the Indemnified Party. If the
Indemnifying Party in its Objection Notice objects only to a portion of the


54

--------------------------------------------------------------------------------

Exhibit 10.1




claim set forth in the Indemnification Certificate (the amount of Losses claimed
in the Indemnification Certificate to which the Indemnifying Party does not
object shall be referred to herein as the “Agreed Amount”), then such
Indemnifying Party shall, within ten (10) Business Days following the delivery
of such Objection Notice pay the Agreed Amount to the Indemnified Party. If an
Indemnifying Party shall provide Objection Notice in accordance with the
provisions of this Section 8.4.1, the Indemnifying Party and the Indemnified
Party shall attempt in good faith for a period of twenty (20) days following the
Indemnified Party’s receipt of the Objection Notice to agree upon the rights of
the respective parties with respect to each of such claims. If no such agreement
can be reached after such twenty (20)-day period of good faith negotiation,
either the Indemnifying Party or the Indemnified Party may initiate Litigation
for purposes of having the matter settled in accordance with the terms of this
Agreement.
8.4.2    Third Party Claim Procedure. In the event an Indemnified Party becomes
aware of a claim made by a Third Party (including any action or proceeding
commenced or threatened to be commenced by any Third Party) that such
Indemnified Party in good faith believes may result in an indemnification claim
pursuant to Section 8.3, such Indemnified Party shall promptly (and in any event
within ten (10) Business Days after receiving written notice of such claim)
notify the Indemnifying Party in writing of such claim (such notice, the “Claim
Notice”). The Claim Notice shall be accompanied by reasonable supporting
documentation submitted by the Third Party making such claim and shall describe
in reasonable detail (to the extent known by the Indemnified Party) the facts
constituting the basis for such claim and the amount of the claimed damages;
provided, however, that no delay or failure on the part the Indemnified Party in
delivering a Claim Notice shall relieve the applicable Indemnifying Party of its
indemnification obligations under this Agreement except to the extent that the
Indemnifying Party is materially prejudiced by any delay in receiving such
notice. Within thirty (30) days after receipt of any Claim Notice, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of the claim referred to therein at the
Indemnifying Party’s sole cost and expense (which shall be subject to Section
8.5) with counsel reasonably satisfactory to the Indemnified Party if, but only
if, the Indemnifying Party acknowledges in writing delivered to the Indemnified
Party that it shall be solely responsible for any and all Losses relating to any
such claim; provided, however, that the Indemnifying Party shall not be entitled
to assume control of such defense if (i) such claim is subject to the Cap and
could, when aggregated with all other potential claims subject to the Cap,
reasonably be expected to give rise to Losses which exceed the Cap; (ii) the
claim for indemnification relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation; exists of a
conflict of interest between Seller, on the one hand, and Purchaser, on the
other; (iii) the claim seeks an injunction or equitable relief against the
Indemnified Party; or (iv) the claim does not seek only monetary damages. The
assumption of the defense of a Third Party claim by the Indemnifying Party shall
be construed as an acknowledgment that the Indemnifying Party is liable to
indemnify any Indemnified Party in respect of the Third Party claim and shall it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against any Indemnified Party’s claim for indemnification. For the avoidance of
doubt, reasonable fees (including costs and expenses in connection with
investigations, suits and proceedings, expert fees, accounting fees, advisory
fees and legal fees) incurred by an Indemnified Party in defending a Third Party
claim shall constitute Losses for purposes of this this ARTICLE 8; provided,
however, in the event the Indemnifying Party actually assumes the conduct and
control of such claim, only the reasonable


55

--------------------------------------------------------------------------------

Exhibit 10.1




fees incurred prior to the Indemnifying Party’s assumption of such defense shall
constitute Losses unless otherwise provided for herein.
8.4.3    If the Indemnifying Party does not so assume control of the defense of
such claim, the Indemnified Party shall control the defense of such claim. The
Party not controlling the defense of such claim (the “Non-Controlling Party”)
may participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of the defense of such claim and the
Indemnifying Party and the Indemnified Party have materially conflicting
interests or different defenses available with respect to such claim that cause
the Indemnified Party to hire its own separate counsel with respect to such
proceeding, the reasonable fees and expenses of a single counsel to the
Indemnified Party shall be considered “Losses” for purposes of this Agreement.
The Party controlling the defense of such claim (the “Controlling Party”) shall
keep the Non-Controlling Party advised of the status of such claim and the
defense thereof and shall consider in good faith recommendations made by the
Non-Controlling Party with respect thereto. The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such claim (including copies of any summons, complaint or other pleading that
may have been served on such Party and any written claim, demand, invoice,
billing or other document evidencing or asserting the same) and shall otherwise
cooperate with and assist the Controlling Party in the defense of such claim.
Neither the Indemnified Party nor the Indemnifying Party shall agree to any
settlement of, or the entry of any judgment arising from, any such claim without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that the
consent of the Indemnified Party shall not be required with respect to any such
settlement or judgment if the Indemnifying Party agrees in writing to pay or
cause to be paid any amounts payable pursuant to such settlement or judgment and
such settlement or judgment includes no admission of liability by or other
obligation on the part of the Indemnified Party and includes a complete release
of the Indemnified Party from further Liability.
8.5    Limitations on Indemnification.
8.5.1    Threshold and Deductible. The provisions for indemnity under Section
8.3.1(a) or Section 8.3.2(a) shall be effective only (a) for any individual
claim where the Loss exceeds $20,000; and (b) when the aggregate amount of all
Losses for claims in excess of $20,000 for which indemnification is sought from
any Indemnifying Party exceeds one percent (1%) of the Purchase Price, in which
case the Indemnified Party shall be entitled to indemnification of all the
Indemnified Party’s Losses in excess of one percent (1%) of the Purchase Price;
provided, however, that the foregoing limitation shall not be applicable for
breaches of any of Seller Fundamental Representations or Purchaser Fundamental
Representations or in the case of claims based on Fraud, intentional
misrepresentation or willful misconduct.
8.5.2    Liability Caps.
(a)    Subject to the limitations set forth in Section 8.5, from and after the
Closing, neither Party shall have any indemnification obligations for Losses
under Section 8.3.1(a) or 8.3.2(a), as applicable, that exceed, in the
aggregate, $2,000,000 (the “Cap”); provided, however, the Cap shall not apply to
claims for indemnification in respect of either the Seller Fundamental
Representations or Purchaser Fundamental Representations; and


56

--------------------------------------------------------------------------------

Exhibit 10.1




provided, further, that Losses in respect of breaches of the Seller Fundamental
Representations or Purchaser Fundamental Representations shall not be considered
for purposes of determining when the Cap has been met. For the avoidance of
doubt, the Cap shall not apply to claims to indemnify an Indemnified Party
pursuant to Sections 8.1.3(b), 8.3.1(c), 8.3.1(d), 8.3.1(d), 8.3.1(e), 8.3.2(b),
8.3.2(c), 8.3.2(d), or 8.3.2(e).
(b)    The Parties’ respective aggregate liability for Losses in respect of
breaches of Seller Fundamental Representations or Purchaser Fundamental
Representations, shall not, in the aggregate, exceed the Purchase Price (the
“Fundamental Representations Cap”).
8.5.3    Off-Sets. The amount of Losses recovered by an Indemnified Party under
Section 8.3.1 or Section 8.3.2, as applicable, shall be reduced by (a) any
amounts actually recovered by the Indemnified Party from a Third Party in
connection with such claim; and (b) the amount of any insurance proceeds paid to
the Indemnified Party relating to such claim, in each case of clauses “(a)” and
“(b)” net of any amounts spent in obtaining such amounts (including the cost of
the insurance policy) and any increase in future premiums reasonably
attributable to such claim; provided, however, that for the avoidance of doubt,
no Indemnified Party shall have any obligation to seek recovery from any Third
Party or insurer with respect to such Losses. If any amounts referenced in the
preceding clauses (a) and (b) are received after payment by the Indemnifying
Party of the full amount otherwise required to be paid to an Indemnified Party
pursuant to this ARTICLE 8, the Indemnified Party shall repay to the
Indemnifying Party, promptly after such receipt, any amount that the
Indemnifying Party would not have had to pay pursuant to this ARTICLE 8 had such
amounts been received prior to such payment.
8.5.4    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS A
RESULT OF THIRD PARTY INDEMNIFICATION CLAIMS PURSUANT TO SECTION 8.4.2 OR FRAUD,
INTENTIONAL MISREPRESENTATION OR WILLFUL MISCONDUCT, NEITHER PURCHASER NOR THE
SELLER PARTIES SHALL BE LIABLE TO THE OTHER, OR THEIR AFFILIATES, FOR ANY
CLAIMS, DEMANDS OR SUITS FOR CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE,
INDIRECT OR MULTIPLE DAMAGES, INCLUDING LOSS OF PROFITS, REVENUE OR INCOME,
DIMINUTION IN VALUE OR LOSS OF BUSINESS OPPORTUNITY (WHETHER OR NOT FORESEEABLE
AT THE EXECUTION DATE) CONNECTED WITH OR RESULTING FROM ANY BREACH, OR ANY
ACTIONS UNDERTAKEN IN CONNECTION WITH, OR RELATED HERETO, INCLUDING ANY SUCH
DAMAGES THAT ARE BASED UPON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND
MISREPRESENTATION), BREACH OF WARRANTY, STRICT LIABILITY, STATUTE, OPERATION OF
LAW OR ANY OTHER THEORY OF RECOVERY.
8.6    Tax Treatment of Indemnification Payments. All payments made pursuant to
this ARTICLE 8 shall be treated as adjustments to the Purchase Price for all Tax
purposes, unless otherwise required by applicable Law or a final determination
of a taxing authority.
8.7    Exclusive Remedy. Except as expressly provided otherwise in this
Agreement or any Ancillary Agreement and subject to Section 10.9, each Party
acknowledges and agrees that,


57

--------------------------------------------------------------------------------

Exhibit 10.1




following the Closing, the remedies provided for in this ARTICLE 8 shall be the
sole and exclusive remedies for claims and damages available to the Parties and
their respective Affiliates arising out of or relating to this Agreement and the
Transactions. Nothing herein shall limit the Liability of either Party for
Fraud.
8.8    Setoff Rights. Neither Party shall have any right of setoff of any
amounts due and payable, or any Liabilities arising, under this Agreement
against any other amounts due and payable under this Agreement or any amounts
due and payable, or any Liabilities arising, under any Ancillary Agreement.
ARTICLE 9    
TERMINATION    
9.1    Termination. Prior to the Closing, this Agreement shall terminate on the
earliest to occur of any of the following events:
9.1.1    the mutual written agreement of Purchaser and Seller;
9.1.2    by written notice delivered by either Purchaser or Seller to the other,
if the Closing shall not have occurred on or prior to June 30, 2017 (the “End
Date”); provided, however, that if, as of June 30, 2017, either (a) all of the
conditions set forth in ARTICLE 7 shall have been satisfied (other than those
conditions that by their nature cannot be satisfied other than at the Closing);
or (b) any court of competent jurisdiction or other Governmental Authority shall
have issued an order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting the Transactions and such order, decree,
ruling or other action has not become final and nonappealable, the End Date
shall be August 31, 2017; provided further, however, that the right to terminate
this Agreement under this Section 9.1.2 shall not be available to any Party
whose failure to fulfill any obligation under this Agreement shall have been the
proximate cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;
9.1.3    by either Seller or Purchaser in the event (a) there shall be any Law
that makes consummation of the Transactions illegal or otherwise prohibited; or
(b) any Governmental Authority shall have issued an order restraining or
enjoining the Transactions, and such order shall have become final and
non-appealable; provided, however, that the right to terminate this Agreement
under this Section 9.1.3 shall not be available to any Party whose failure to
fulfill any obligation under this Agreement shall have been the proximate cause
of, or shall have resulted in, such prohibition or order;
9.1.4    by either Seller or Purchaser, by giving written notice of such
termination to the other Party, if such other Party shall have breached any of
its material obligations or agreements under this Agreement and such breach
shall be incapable of cure or has not been cured within thirty (30) days
following the giving of written notice by the non-breaching Party to the other
Party of such breach (or, if the End Date is fewer than thirty (30) days from
provision of such notice, cured by the End Date);


58

--------------------------------------------------------------------------------

Exhibit 10.1




9.1.5    by Seller, by giving written notice of such termination to Purchaser,
if there has been a breach of the representations and warranties of Purchaser
contained in this Agreement which (i) would result in the failure of the
condition set forth in Section 7.3.1; and (ii) cannot be or is not cured prior
to the End Date; provided, that Seller may not terminate this Agreement pursuant
to this Section 9.1.5 if Seller is in material breach of its agreements or
covenants contained in this Agreement;
9.1.6    by either Seller or Purchaser, if prior to the Closing, either Seller
or a competent court of first instance determines that Seller Stockholder
Approval is required under applicable Law, and such Seller Stockholder Approval
is not obtained;
9.1.7    by Purchaser, by giving written notice of such termination to Seller,
if there has been a breach of the representations and warranties of Seller
contained in this Agreement which (i) would result in the failure of the
condition set forth in Section 7.2.1; and (ii) cannot be or is not cured prior
to the End Date; provided, that Purchaser may not terminate this Agreement
pursuant to this Section 9.1.7 if Purchaser is in material breach of its
agreements or covenants contained in this Agreement; or
9.1.8    by Seller, if all of the conditions set forth in Sections 7.1 and 7.2
have been satisfied (other than those conditions that by their nature cannot be
satisfied other than at the Closing) and Purchaser fails to consummate the
Transactions upon the earlier of (a) five (5) Business Days after the date the
Closing should have occurred pursuant to Section 2.4; and (b) the later of the
date the Closing should have occurred pursuant to Section 2.4 and one (1)
Business Day before the End Date, and Seller has irrevocably notified Purchaser
in writing that Seller is ready, willing and able to consummate the Transactions
during such period.
9.2    Procedure and Effect of Termination.
9.2.1    Notice of Termination. Termination of this Agreement by either
Purchaser or Seller shall be by delivery of a written notice to the other. Such
notice shall state the termination provision in this Agreement that such
terminating Party is claiming provides a basis for termination of this
Agreement. Termination of this Agreement pursuant to the provisions of Section
9.1 shall be effective upon and as of the date of delivery of such written
notice as determined pursuant to Section 10.2.
9.2.2    Effect of Termination.
(a)    In the event of the termination of this Agreement pursuant to Section 9.1
by Purchaser or Seller, this Agreement shall be terminated and have no further
effect, and there shall be no liability hereunder on the part of Seller,
Purchaser or any of their respective Representatives, except that Sections 6.3
(Publicity), 6.4 (Confidentiality), 9.2.2 (Effect of Termination), 9.2.3
(Withdrawal of Certain Filings), and ARTICLE 10 (Miscellaneous) shall survive
any termination of this Agreement. For clarity, in the event of termination of
this Agreement pursuant to Section 9.1, the Parties shall not enter into any of
the Ancillary Agreements or have any obligations thereunder. Nothing in this
Section 9.2.2 shall relieve any Party to this Agreement of liability for (i)
Fraud or willful misconduct, or


59

--------------------------------------------------------------------------------

Exhibit 10.1




intentional misrepresentation prior to the termination hereof and (ii) any
breaches existing at the time of termination of this Agreement.
(b)    Seller Termination Fee.
(i)    If Seller or Purchaser terminates this Agreement pursuant to Section
9.1.6, then Seller shall pay or cause to be paid to Purchaser prior to or
substantially concurrently with, and as a condition to such termination, an
amount in cash equal to $600,000 (the “Seller Termination Fee”).
(ii)    If Purchaser terminates this Agreement pursuant to Section 9.1.4 (as a
result of Seller’s breach of Section 5.1), Seller will pay or cause to be paid
to Purchaser the Seller Termination Fee.
(iii)    In the event any amount is payable by Purchaser pursuant to the
preceding clauses (i) – (ii), such amount shall be paid by wire transfer of
immediately available funds to an account designated by Purchaser. In no event
shall Seller be obligated to pay the Seller Termination Fee on more than one
occasion.
Seller acknowledges that (A) the agreements contained in this Section 9.2.2(b)
are an integral part of the transactions contemplated by this Agreement and that
without this Section 9.2.2(b) Purchaser would not have entered into this
Agreement and (B) the Seller Termination Fee is not a penalty, but rather is
liquidated damages in a reasonable amount that will compensate Purchaser in the
circumstances in which the Seller Termination Fee is payable for the efforts and
resources expended and opportunities foregone while negotiating this Agreement
and in reliance on this Agreement and on the expectation of the consummation of
the transactions contemplated hereby. If Seller fails to promptly pay any amount
due pursuant to this Section 9.2.2(b), Seller shall pay to Purchaser all
reasonable fees, costs and expenses of enforcement (including reasonable
attorney’s fees as well as reasonable expenses incurred in connection with any
action initiated by Purchaser), together with interest on the amount of the
Seller Termination Fee at the prime lending rate as published in The Wall Street
Journal, Eastern Edition, in effect on the date such payment is required to be
made. Subject to Purchaser’s rights set forth in Section 10.9, Purchaser’s right
to receive payment from Seller of the Seller Termination Fee shall be the sole
and exclusive remedy of Purchaser and any of its Affiliates, Subsidiaries, and
Representatives (the “Seller Related Parties”) against Seller and any of its
Affiliates, Subsidiaries, and Representatives for any loss suffered as a result
of the failure of the transactions contemplated hereby to be consummated or for
a breach or failure to perform hereunder or otherwise, and upon payment of such
amount (if entitled under this Section 9.2.2(b)), none of the Seller Related
Parties shall have any further liability or obligation relating to or arising
out of this Agreement or the transaction contemplated hereby (except that Seller
shall also be obligated with respect to Section 9.2.2(b), to the extent
applicable, and except that Seller shall remain obligated for, and Purchaser and
its Affiliates may be entitled to remedies with respect to, the provisions and
agreements surviving such termination pursuant to Section 9.2.2(a)).
9.2.3    Withdrawal of Certain Filings. As soon as practicable following a
termination of this Agreement for any reason, but in no event less than thirty
(30) days after such termination,


60

--------------------------------------------------------------------------------

Exhibit 10.1




Purchaser or Seller shall, to the extent practicable, withdraw all filings,
applications and other submissions relating to the Transactions filed or
submitted by or on behalf of such Party, any Governmental Authority or other
Person. Each Party, if requested, will redeliver all documents, work papers and
other material to the other Party and its Affiliates relating to the
Transactions, whether so obtained before or after the Execution Date, to the
Party furnishing the same.
ARTICLE 10    
MISCELLANEOUS    
10.1    Governing Law, Jurisdiction, Venue and Service.
10.1.1    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, IRRESPECTIVE
OF THE CHOICE OF LAWS PRINCIPLES OF THE STATE OF NEW YORK, AS TO ALL MATTERS,
INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, ENFORCEABILITY,
PERFORMANCE, REMEDIES AND STATUTE OF LIMITATIONS.
10.1.2    Jurisdiction.
(a)    Subject to Section 10.9, the Parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts located in
the state of New York (or, if a state court located in the state of New York
declines to accept jurisdiction over a particular matter, any court of the
United States located in the State of New York) for any action, suit or
proceeding arising out of or relating to this Agreement or the Transactions.
Each Party hereto hereby agrees not to commence any legal proceedings relating
to or arising out of this Agreement or the Transactions in any jurisdiction or
courts other than as provided herein.
(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.1.2(b).


61

--------------------------------------------------------------------------------

Exhibit 10.1




10.1.3    Venue. The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement in the courts located in the state
of New York (or, if a state court located in the state of New York declines to
accept jurisdiction over a particular matter, any court of the United States
located in the State of New York), and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
10.1.4    Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 10.2.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.
10.2    Notices.
10.2.1    Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
(each, a “Notice”) shall be in writing, shall refer specifically to this
Agreement and shall be deemed given only if delivered by hand or sent by email
transmission (with transmission confirmed) or by overnight registered mail,
courier or express delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in Section
10.2.2 or to such other address as the Party to whom notice is to be given may
have provided to the other Party at least ten (10) days’ prior to such address
taking effect in accordance with this Section 10.2. Such Notice shall be deemed
to have been received: (a) as of the date delivered by hand or by overnight
registered mail, courier or express delivery service; or (b) on the day sent by
email provided, that the sender had received confirmation of transmission (by
email receipt confirmation or confirmation by telephone or email) prior to 6:00
p.m. Eastern Time on such day (and if is received confirmation is received after
6:00 p.m. Eastern Time, such Notice shall be deemed to have been delivered on
the following Business Day). Any Notice delivered by email shall be confirmed by
a hard copy delivered promptly thereafter.
10.2.2    Address for Notice.
If to the Seller Parties, to:
Apricus Biosciences, Inc.
11975 El Camino Real, Suite 300
San Diego, CA 92130
Attention: Richard W. Pascoe, Chief Executive Officer
Email:
with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130


62

--------------------------------------------------------------------------------

Exhibit 10.1




Attention: Cheston J. Larson, Esq.
Email: Cheston.Larson@lw.com


If to Purchaser, to:
Ferring International Center S.A.
 
Ferring International Center S.A.
Ch. de la Vergognausaz 50
1162 Saint-Prex
Switzerland
Fax number:  +41-58-301-0010
Tel number: +41-58-301-0000
Attention:  General Counsel
Email:


with a copy (which shall not constitute notice) to:
Dechert LLP
1900 K Street, NW
Washington, DC 20006
Attention: David Schulman, Esq.
Email: david.schulman@dechert.com


10.3    No Benefit to Third Parties. The covenants and agreements set forth in
this Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and, except for the rights of Purchaser Indemnitees and
Seller Indemnitees under ARTICLE 8, they shall not be construed as conferring
any rights on any other Persons.
10.4    Waiver and Non-Exclusion of Remedies    . Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by any Party of any right hereunder or of the failure to
perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
applicable Law or otherwise available except as expressly set forth herein.
10.5    Expenses. Except as otherwise specified herein, and whether or not the
Closing takes place, each Party shall bear any costs and expenses incurred by it
with respect to the Transactions.
10.6    Assignment. Neither this Agreement nor either Party’s rights or
obligations hereunder may be assigned or delegated by such Party without the
prior written consent of the other Party, and any attempted assignment or
delegation of this Agreement or any of such rights or


63

--------------------------------------------------------------------------------

Exhibit 10.1




obligations by either Party without the prior written consent of the other Party
shall be void and of no effect; provided, however, that either Party may assign
or delegate any or all of its rights or obligations hereunder to an Affiliate
without the prior written consent of the other Party but only if such assignment
or delegation would not adversely affect such other Party under this Agreement
or any of the Ancillary Agreements (including, but not limited to, resulting in
a new or increased obligation to withhold or deduct Taxes from any payment
thereunder) and so long as the assigning Party remains liable hereunder. Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and permitted assigns.
10.7    Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by both Parties.
10.8    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable;
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof; (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom; and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.
10.9    Equitable Relief. The Parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the specific terms hereof or were otherwise breached. It is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity. Each Party agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief when
expressly available pursuant to the terms of this Agreement on the basis that
such Party has an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity.
10.10    Use of Affiliates. The Seller Parties shall have the right to exercise
their rights and perform its obligations under this Agreement either itself or
through any of its Affiliates. In addition, in each case where an Affiliate of
the Seller Parties has an obligation pursuant to this Agreement or performs an
obligation pursuant to this Agreement, the Seller Parties shall cause and compel
such Affiliate to perform such obligation and comply with the terms of this
Agreement.
10.11    Bulk Sales Statutes. Purchaser hereby waives compliance by the Seller
Parties with any applicable bulk sales statutes in any jurisdiction in
connection with the Transactions under this Agreement.


64

--------------------------------------------------------------------------------

Exhibit 10.1




10.12    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by email or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.
10.13    Entire Agreement. This Agreement, together with the Schedules and
Exhibits expressly contemplated hereby and attached hereto, Seller Disclosure
Schedule, the Ancillary Agreements, the Confidentiality Agreement and the other
agreements, certificates and documents delivered in connection herewith or
therewith or otherwise in connection with the Transactions and contain the
entire agreement between the Parties with respect to the Transactions and
supersede all prior agreements, understandings, promises and representations,
whether written or oral, between the Parties with respect to the subject matter
hereof. In the event of any inconsistency between any such Schedules and
Exhibits and this Agreement, the terms of this Agreement shall govern.
Signature page follows




65

--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
Apricus Biosciences, Inc.
By: /s/ Richard Pascoe
Name:    Richard W. Pascoe
Title:     Chief Executive Officer & Secretary
NexMed (U.S.A.), Inc.
By: /s/ Richard Pascoe
Name:    Richard W. Pascoe
Title:     Chief Executive Officer & Secretary
NexMed Holdings, Inc.
By: /s/ Richard Pascoe
Name:    Richard W. Pascoe
Title:     Chief Executive Officer & Secretary
NexMed International Limited
By: /s/ Richard Pascoe
Name:    Richard W. Pascoe
Title:     Chief Executive Officer
Ferring International Center S.A.
By: /s/ Peter Wilden
Name:    Peter Wilden    
Title:     Director
By: /s/ Michel Pettigew
Name:    Michel Pettigrew    
Title:     Director


[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

